Exhibit 10.1

 

 

 

TERM LOAN AGREEMENT

dated as of May 15, 2009

among

ALLIANCE DATA SYSTEMS CORPORATION,

as Borrower,

THE GUARANTORS PARTY HERETO,

THE BANKS PARTY HERETO,

and

BANK OF MONTREAL,

as Administrative Agent

 

 

 

BMO CAPITAL MARKETS

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Co-Lead Arrangers

and

Co-Book Runners,

SUNTRUST BANK,

as Syndication Agent

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

and

BARCLAYS BANK PLC

as Co-Documentation Agents

and

COMPASS BANK,

as Managing Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE ARTICLE 1    DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2.

   Accounting Terms and Determinations    15

Section 1.3.

   Types of Borrowings    15 ARTICLE 2    THE CREDITS    16

Section 2.1.

   Commitments to Lend    16

Section 2.2.

   Notice of Borrowing    16

Section 2.3.

   Notice to Banks Funding of Loans    16

Section 2.4.

   Evidence of Indebtedness    17

Section 2.5.

   Maturity of Loans    17

Section 2.6.

   Interest Rates    18

Section 2.7.

   [Intentionally Omitted]    18

Section 2.8.

   [Intentionally Omitted]    18

Section 2.9.

   Method of Electing Interest Rates for Loans    19

Section 2.10.

   Optional Prepayments    19

Section 2.11.

   [Intentionally Omitted]    20

Section 2.12.

   General Provisions as to Payments    20

Section 2.13.

   Funding Losses    21

Section 2.14.

   Computation of Interest    21

Section 2.15.

   Regulation D Compensation    21

Section 2.16.

   Increase in Loans    22 ARTICLE 3    CONDITIONS    22

Section 3.1.

   Initial Borrowing    22

Section 3.2.

   Each Borrowing    23 ARTICLE 4    REPRESENTATIONS AND WARRANTIES    24

Section 4.1.

   Existence and Power    24

Section 4.2.

   Corporate and Governmental Authorization; No Contravention    24

Section 4.3.

   Binding Effect    24

Section 4.4.

   Financial Information    24

Section 4.5.

   Litigation    25

Section 4.6.

   Compliance with ERISA    25

Section 4.7.

   Environmental Matters    26

Section 4.8.

   Taxes    26

Section 4.9.

   Subsidiaries    26

Section 4.10.

   Investment Company    27

Section 4.11.

   Full Disclosure    27

 

-i-



--------------------------------------------------------------------------------

ARTICLE 5    COVENANTS    27

Section 5.1.

   Information    27

Section 5.2.

   Payment of Obligations    30

Section 5.3.

   Maintenance of Property; Insurance    30

Section 5.4.

   Conduct of Business and Maintenance of Existence    30

Section 5.5.

   Compliance with Laws    30

Section 5.6.

   Inspection of Property, Books and Records    31

Section 5.7.

   Mergers and Sales of Assets    31

Section 5.8.

   Use of Proceeds    31

Section 5.9.

   Negative Pledge    31

Section 5.10.

   End of Fiscal Years and Fiscal Quarters    33

Section 5.11.

   Total Leverage Ratio    33

Section 5.12.

   Senior Leverage Ratio    33

Section 5.13.

   Interest Coverage Ratio    33

Section 5.14.

   Delinquency Ratio    33

Section 5.15.

   Debt Limitation    33

Section 5.16

   Capitalization of Insured Subsidiaries    34

Section 5.17.

   Restricted Payments; Required Dividends    34

Section 5.18.

   Equity Ownership, Limitation On Creation Of Subsidiaries    34

Section 5.19.

   Change Of Business    34

Section 5.20.

   Limitation On Issuance Of Capital Stock    35

Section 5.21.

   Investments; Restricted Acquisition    35

Section 5.22.

   No Restrictions    36

Section 5.23.

   Guarantors    37 ARTICLE 6    DEFAULTS    38

Section 6.1.

   Events of Default    38

Section 6.2.

   Notice of Default    40 ARTICLE 7    THE AGENT    40

Section 7.1.

   Appointment and Authorization    40

Section 7.2.

   Administrative Agent and Affiliates    41

Section 7.3.

   Action By Administrative Agent    41

Section 7.4.

   Consultation with Experts    41

Section 7.5.

   Liability of Administrative Agent    41

Section 7.6.

   Indemnification    41

Section 7.7.

   Credit Decision    42

Section 7.8.

   Successor Administrative Agent    42 ARTICLE 8    CHANGE IN CIRCUMSTANCES   
42

Section 8.1.

   Basis for Determining Interest Rate Inaccurate or Unfair    42

Section 8.2.

   Illegality    43

Section 8.3.

   Increased Cost and Reduced Return    43

Section 8.4.

   Taxes    44

 

-ii-



--------------------------------------------------------------------------------

Section 8.5.

   Base Rate Loans Substituted for Affected Fixed Rate Loans    46

Section 8.6.

   Limitations on Reimbursement    46 ARTICLE 9    PERFORMANCE AND PAYMENT
GUARANTY    47

Section 9.1.

   Unconditional and Irrevocable Guaranty    47

Section 9.2.

   Enforcement    48

Section 9.3.

   Obligations Absolute    48

Section 9.4.

   Waiver    49

Section 9.5.

   Subrogation    49

Section 9.6.

   Survival    50

Section 9.7.

   Guarantors’ Consent to Assigns    50

Section 9.8.

   Continuing Agreement    50

Section 9.9.

   Entire Agreement    50

Section 9.10.

   Application    50 ARTICLE 10    MISCELLANEOUS    50

Section 10.1.

   Notices    50

Section 10.2.

   No Waivers    51

Section 10.3.

   Expenses; Indemnification    51

Section 10.4.

   Sharing of Set-Offs    51

Section 10.5.

   Amendment or Waiver, etc    52

Section 10.6.

   Successors and Assigns    52

Section 10.7.

   Collateral    54

Section 10.8.

   Governing Law; Submission to Jurisdiction    55

Section 10.9.

   Counterparts; Integration; Effectiveness    55

Section 10.10.

   Waiver of Jury Trial    55

Section 10.11.

   Limitation on Interest    55

Section 10.13.

   USA Patriot Act    56

Section 10.14.

   Confidentiality    56

 

SCHEDULE I   —    Commitments SCHEDULE II   —    Investment Plan SCHEDULE 5.9  
—    Existing Liens SCHEDULE 5.21   —    Intercompany Investment Commitments
APPENDIX I   —    Pricing Schedule EXHIBIT A   —    Form of Assignment and
Assumption Agreement

EXHIBIT B

  —    Form of Note EXHIBIT C   —    Form of Guarantor Supplement EXHIBIT D   —
   Form of Loan Increase Request

 

-iii-



--------------------------------------------------------------------------------

This TERM LOAN AGREEMENT, dated as of May 15, 2009, is entered into by and among
ALLIANCE DATA SYSTEMS CORPORATION, a Delaware corporation (the “Borrower”), the
GUARANTORS from time to time party hereto, the BANKS from time to time party
hereto, and BANK OF MONTREAL, as Administrative Agent.

WHEREAS, the Borrower has requested that the Banks provide a credit facility to
the Borrower on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Act” has the meaning set forth in Section 10.13.

“Administrative Agent” means Bank of Montreal in its capacity as agent for the
Banks hereunder, and its successors in such capacity.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“ADSI” means ADS Alliance Data Systems, Inc., a Delaware corporation.

“Affected Loans” has the meaning set forth in Section 2.10(c).

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (ii) any
Person (other than the Borrower or a Subsidiary thereof) which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person.

“Agreement” means this Term Loan Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended, renewed or
refinanced from time to time.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means an appropriately completed
Assignment and Assumption Agreement in substantially the form of Exhibit A
hereto.

“Bank” means each bank or other lender listed on the signature pages hereof,
each assignee which becomes a Bank pursuant to Section 10.6(c), and their
respective successors.

“Bankruptcy Code” has the meaning set forth in Section 9.3.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) the LIBOR Quoted Rate for such day plus 1.00%. As used
herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
(rounded upwards, if necessary, to the next higher 1/100th of 1%) for deposits
in Dollars for a one-month interest period which appears on the LIBOR01 Page as
of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day).

“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the provisions of Articles 2 or 8 hereof.

“Base Rate Margin” means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix I.

“Beneficiaries” has the meaning set forth in Section 9.1.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized by law to close and, if the
applicable Business Day relates to an advance or continuation of, or conversion
into, or payment of, a Euro-Dollar Loan or a Base Rate Loan for which the Base
Rate is determined by clause (iii) of the definition thereof, on which
commercial banks are open for international business (including dealing in
U.S. Dollar deposits) in London, England.

“Canadian Dollars” and “Cdn$” each mean the lawful currency of Canada.

“Canadian Scheme License” means the Amended and Restated License to Use and
Exploit the Air Miles Scheme in Canada, made as of July 24, 1998, between Air
Miles International Trading B.V. and Loyalty Management, as such may be amended
from time to time.

 

-2-



--------------------------------------------------------------------------------

“Canadian Trademark License” means the Amended and Restated License to Use the
Air Miles Trade Marks in Canada, dated July 24, 1998, between Air Miles
International Holdings N.V. and Loyalty Management, as such may be amended from
time to time.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of a partnership, partnership interests (whether general or limited),
(c) in the case of a limited liability company, membership interests and (d) any
other interest or participation in a Person that confers on the holder the right
to receive a share of the profits and losses of, or distributions of assets of,
such Person.

“Change of Control” means the acquisition by any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) at any time of beneficial ownership of 30% or more of the
outstanding Voting Stock of the Borrower on a fully-diluted basis, other than
acquisitions of such interests by the Welsh, Carson, Anderson & Stowe
Partnerships or The Limited; provided, that common stock owned by employees
(either individually or through employee stock ownership or other stock based
benefit plans) of the Borrower and its Subsidiaries shall not be included in the
calculation of ownership interests for purposes of this definition or any
“change of control.”

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the Effective Date and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.

“Commitment” means, with respect to each Bank listed on the signature pages
hereof, the amount set forth opposite its name on Schedule I hereto under the
heading “Commitment”.

“Consolidated Capital Expenditures” of any Person means, for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its Consolidated Subsidiaries for such period, as the same are
or would be set forth in a consolidated statement of cash flows of such Person
and its Consolidated Subsidiaries for such period.

“Consolidated Debt” of any Person means, at any date, the Debt of such Person
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.

“Consolidated EBIT” means, for any period, the sum of Consolidated Net Income
for such period, plus, to the extent deducted in determining such Consolidated
Net Income, (i) Consolidated Interest Expense and (ii) federal, state, local and
foreign income, value added and similar taxes. If, during the period for which
Consolidated EBIT is being calculated, the Borrower or any Subsidiary has
(i) acquired sufficient Capital Stock of a Person to cause such Person to become
a Subsidiary; (ii) acquired all or substantially all of the assets or
operations, division or line of business of a Person; (iii) disposed of
sufficient Capital Stock of a Subsidiary

 

-3-



--------------------------------------------------------------------------------

to cause such Subsidiary to cease to be a Subsidiary; or (iv) disposed of all or
substantially all of the assets or operations of a Subsidiary, Consolidated EBIT
shall be calculated after giving pro forma effect thereto as if such acquisition
or disposition had occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, the total interest
expense paid on Debt of the Borrower and its Subsidiaries (including the
interest component of Capital Leases) for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” of any Person means, for any fiscal period, the net
income of such Person and its Consolidated Subsidiaries, determined on a
consolidated basis for such period, exclusive of the effect of any extraordinary
or other nonrecurring gain and loss and excluding all non-cash adjustments;
provided that any cash payment made (or received) with respect to any such
non-cash charge, expense or loss shall be subtracted (added) in computing
Consolidated Net Income during the period in which such cash payment is made (or
received).

“Consolidated Operating EBITDA” means, for any period, the sum of Consolidated
EBIT for such period, plus, to the extent deducted in determining Consolidated
Net Income, (i) depreciation and amortization expense, including amortization of
goodwill and other intangible assets and (ii) the amount of any change in the
Deferred Revenue Account from the beginning of such period to the last day of
such period, less (iii) the amount of any change in the Restricted Cash Account
from the beginning of such period to the last day of such period. If, during the
period for which Consolidated Operating EBITDA is being calculated, the Borrower
or any Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause
such Person to become a Subsidiary; (ii) acquired all or substantially all of
the assets or operations, division or line of business of a Person;
(iii) disposed of sufficient Capital Stock of a Subsidiary to cause such
Subsidiary to cease to be a Subsidiary; or (iv) disposed or all or substantially
all of the assets or operations of a Subsidiary, Consolidated Operating EBITDA
shall be calculated after giving pro forma effect thereto as if such acquisition
or disposition had occurred on the first day of such period.

“Consolidated Subsidiary” of any Person means, at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date.

“Consolidated Total Assets” of any Person means total assets of such Person and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP
less any amount of assets reflected therein to the extent that they have been
sold or pledged pursuant to a Qualified Securitization Transaction that are or
may be reflected as Debt on a balance sheet of such Person.

“Convertible Debt” means Debt issued by the Borrower which by its terms may be
converted into or exchanged for equity securities of the Borrower at the option
of the Borrower or the holder of such Debt, including without limitation, Debt
with respect to which the performance due by the Borrower may be measured in
whole or in part by reference to the value of an equity security of the Borrower
but may be satisfied in whole or in part in cash.

 

-4-



--------------------------------------------------------------------------------

“Credit Document” means this Agreement, the Notes and each other document
(including any additional guarantees) executed or delivered in connection
herewith or therewith.

“Credit Party” shall mean the Borrower and each Guarantor.

“Debt” of any Person means at any date, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all non-contingent obligations (and, for purposes of
Section 5.9, Section 5.15 and the definitions of “Material Debt” and “Material
Financial Obligations,” all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person, (vii) all
Debt of others Guaranteed by such Person and (viii) Redeemable Stock of the
Borrower or any of its Subsidiaries, valued at the amount of all obligations
with respect to the redemption or repurchase thereof or the applicable
liquidation preference. Notwithstanding the foregoing, there shall be excluded
from Debt of any Person any obligations of such Person under a Qualified
Securitization Transaction that are or may be reflected as Debt on a balance
sheet of such Person, and any obligations of such Person in respect of
Qualifying Deposits.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Deferred Revenue Account” means the account on the consolidating balance sheet
of the Borrower associated solely with the change in revenue recognition by
Loyalty Management as required by the Securities and Exchange Commission of the
United States of America.

“Delinquency Ratio” means, for any calendar month, the percentage equivalent of
a fraction (a) the numerator of which is the aggregate amount of all Managed
Receivables the minimum payments on which are more than 90 days contractually
overdue and (b) the denominator of which is all Managed Receivables, in each
case determined as of the last day of such calendar month.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions), any transaction whose value is derived from another asset or
security, or any combination of the foregoing transactions.

 

-5-



--------------------------------------------------------------------------------

“Dollars” and “$” means freely transferable lawful money of the United States of
America.

“Domestic Lending Office” means, as to each Bank, its office identified as such
on its Administrative Questionnaire or such other office as such Bank may
hereafter designate as its Domestic Lending Office by notice to the Borrower and
the Administrative Agent, which office shall be located in the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower incorporated or
organized in the United States or any state or territory thereof.

“Effective Date” means May 15, 2009.

“Eligible Transferee” means and includes a commercial bank, insurance company,
financial institution, fund or other Person (other than a natural person) which
regularly purchases interests in loans or extensions of credit of the types made
pursuant to this Agreement, any other Person (other than a natural person) which
would constitute a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended as in effect on the
Effective Date or other “accredited investor” (other than a natural person) (as
defined in Regulation D of the Securities Act of 1933, as amended).

“Environmental Laws” means any and all federal, state, provincial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
the environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
cleanup or other remediation thereof.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

“ERISA Group” of any Person means such Person, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate identified as such on the signature pages hereto or such other office,
branch or affiliate of such Bank as it may hereafter designate as its
Euro-Dollar Lending Office by notice to the Borrower and the Administrative
Agent.

“Euro-Dollar Loan” means (i) a Loan which bears interest at a Euro-Dollar Rate
or (ii) an overdue amount which was a Euro-Dollar Loan immediately before it
became overdue.

 

-6-



--------------------------------------------------------------------------------

“Euro-Dollar Margin” means a percentage per annum equal to the applicable
percentage specified in the pricing schedule attached hereto as Appendix I.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.6(b) on the basis of the London Interbank Offered Rate.

“Event of Default” has the meaning set forth in Section 6.1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means each Subsidiary of the Borrower other than a Domestic
Subsidiary.

“GAAP” has the meaning set forth in Section 1.2.

“Granting Bank” has the meaning set forth in Section 10.6(e).

“Guaranteed Obligations” has the meaning set forth in Section 9.1.

“Guarantor” means each Material Domestic Subsidiary of the Borrower that is
listed as a Guarantor on the signature pages hereof or that becomes a Guarantor
from time to time after the Effective Date pursuant to Section 5.23, in each
case unless and until released pursuant to Section 5.23.

“Guarantor Supplement” means an appropriately completed Guarantor Supplement
substantially in the form of Exhibit C hereto.

“Guaranty” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the

 

-7-



--------------------------------------------------------------------------------

generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of such Person (i) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Debt (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the holder of such Debt of the payment thereof to protect such holder against
loss in respect thereof (in whole or in part), provided, that the term Guaranty
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guarantee” used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and as to
which such approval has not been withdrawn.

“Indemnitee” has the meaning set forth in Section 10.3(b).

“Insured Subsidiary” means a Subsidiary of the Borrower which is an “insured
depository institution” under and as defined in the U.S. Federal Deposit
Insurance Act (12 U.S.C. 1813(c)(2)) or any successor statute or which has an
analogous status under the laws of Canada or any political subdivision thereof.

“Intercompany Note” means a promissory note made by the Borrower or any
Subsidiary payable to the order of the Borrower or any of its Subsidiaries.

“Interest Coverage Ratio” of any Person means, for any period, the ratio of
Consolidated Operating EBITDA of such Person for such period to Consolidated
Interest Expense of such Person for such period.

“Interest Period” means with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Period
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and

 

-8-



--------------------------------------------------------------------------------

(iii) any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date (unless such date is not a Business Day, in which
case such Interest Period shall end on the latest Business Day to occur prior to
the Maturity Date).

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guaranty, time deposit or otherwise (but
not including any demand deposit).

“License Agreements” means the Canadian Trademark License and the Canadian
Scheme License.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for Dollar deposits).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
hypothec, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

“Loan” has the meaning set forth in Section 2.1; provided, that if any such Loan
or Loans (or portions thereof) are combined or subdivided pursuant to a Notice
of Interest Period Election, the term “Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

“Loan Increase” has the meaning set forth in Section 2.16.

“Loan Increase Request” means a Loan Increase Request in the form of Exhibit D.

“London Interbank Offered Rate” means, for any Interest Period, with respect to
any Euro-Dollar Loan, either (i) the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) for deposits in Dollars for a
period equal to such Interest Period, which appears on LIBOR01 Page as of 11:00
a.m. (London, England time) on the day two Business Days before the commencement
of such Interest Period or (ii) if the rate in clause (i) of this definition is
not shown for any particular day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) at which deposits in U.S. Dollars
are offered to the Administrative Agent in the London interbank market at
approximately 11:00 a.m. (London, England time) two

 

-9-



--------------------------------------------------------------------------------

Business Days before the first day of such Interest Period in an amount
approximately equal to the principal amount of the Euro-Dollar Loans of the
Administrative Agent to which such Interest Period is to apply and for a period
of time comparable to such Interest Period for which such rate will apply as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
first day of such Interest Period.

“Loyalty Management” means LoyaltyOne, Inc., an Ontario corporation.

“Managed Receivables” of any Person means for any date all credit card
receivables originated by such Person as of such date regardless of whether such
credit card receivables are determined, with respect to such Person’s financial
statements, to be “on-balance sheet” or “off-balance sheet.”

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Borrower and the Guarantors to perform their
material obligations under the Credit Documents or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Credit
Parties of the Credit Documents or the material rights and remedies of the
Administrative Agent and the Banks thereunder.

“Material Asset” means an asset or assets having a fair market value in excess
of $25,000,000.

“Material Debt” means Debt (other than the Loans hereunder) (i) of a Person
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding U.S.
$25,000,000, (ii) under the Revolving Credit Agreement and (iii) under the Note
Purchase Agreement.

“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Subsidiary.

“Material Financial Obligations” of any Person means a principal or face amount
of Debt and/or payment or collateralization obligations in respect of
Derivatives Obligations of such Person and/or one or more of its Subsidiaries,
arising in one or more related or unrelated transactions, exceeding in the
aggregate U.S. $25,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of U.S. $25,000,000.

“Material Subsidiary” means each direct or indirect Subsidiary which (i) owned
as of the end of the most recently completed fiscal quarter (or, in the case of
an acquired Subsidiary, on a pro forma basis would have owned) assets that
represent in excess of 10% of the Consolidated Total Assets of the Borrower as
of the end of such fiscal quarter or (ii) generated (or, in the case of an
acquired Subsidiary, on a pro forma basis would have generated) annual revenues
in excess of 10% of the consolidated total revenues for the Borrower and its
Consolidated Subsidiaries for the most recently completed fiscal year.

 

-10-



--------------------------------------------------------------------------------

“Maturity Date” means March 30, 2012.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Note” has the meaning set forth in Section 2.4(d).

“Note Purchase Agreement” means the Note Purchase Agreement dated as of May 1,
2006 among the Borrower and the Purchasers from time to time party thereto
relating to the sale by the Borrower of its $250,000,000 6.00% Senior Notes,
Series A, due May 16, 2009 and its $250,000,000 6.14% Senior Notes, Series B,
due May 16, 2011, as the same may be amended, modified, supplemented, replaced
or refinanced from time to time.

“Notice of Borrowing” has the meaning set forth in Section 2.2.

“Notice of Interest Period Election” has the meaning set forth in Section 2.9.

“Obligations” means (i) all amounts owing to the Administrative Agent or any
Bank pursuant to the terms of this Agreement or any other Credit Document and
(ii) so long as there are amounts owing under clause (i), Derivatives
Obligations from time to time owed to a Person that, at the time of incurrence
thereof, was a Bank or an Affiliate of a Bank.

“Other Taxes” has the meaning set forth in Section 8.4(a).

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 10.6(b).

“Payment Office” means the office of the Administrative Agent located at 115
South LaSalle Street, Chicago, Illinois 60603, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means at any time for each Bank with a Commitment, the percentage
obtained by dividing such Bank’s Commitment by the Total Commitment, provided
that if the Total Commitment has been terminated, the Percentage of each Bank
shall be determined by dividing the percentage held by such Bank of the
aggregate principal amount of all Loans.

 

-11-



--------------------------------------------------------------------------------

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest announced or otherwise established by
the Administrative Agent from time to time as its prime commercial rate.

“Qualified Securitization Subsidiary” means a Subsidiary that is a special
purpose entity used in connection with a Qualified Securitization Transaction.

“Qualified Securitization Transaction” means a securitization or other sale or
financing of credit card receivables.

“Qualifying Deposits” means deposits that are (i) insured by the U.S. Federal
Deposit Insurance Corporation (or, in the case of an Insured Subsidiary
organized under the laws of Canada or any political subdivision thereof, the
Canada Deposit Insurance Corporation) or any successor entity and (ii) do not
exceed the difference between (A) the amount of seller’s interest and credit
card receivables minus (B) the allowance for doubtful accounts related to
seller’s interest and credit card receivables, in each case as shown on the
consolidated balance sheet of the Borrower and its Subsidiaries.

“Quarterly Dates” has the meaning set forth in Section 2.6(a).

“Redeemable Stock” means Capital Stock of the Borrower or any of its
Subsidiaries that is redeemable at the option of the holder thereof or that
constitutes preferred stock.

“Regulation U” means Regulation U of the Board of Governors of the U.S. Federal
Reserve System, as in effect from time to time.

“Required Banks” means two or more Banks the sum of whose outstanding
Commitments (or after the termination thereof, outstanding Loans) represent an
amount greater than 50% of the sum of the Total Commitment (or after the
termination thereof, the sum of the total outstanding Loans at such time).

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
which is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion dollars in respect

 

-12-



--------------------------------------------------------------------------------

of “Eurocurrency Liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).

“Restricted Acquisition” means any acquisition, whether in a single transaction
or series of related transactions, by the Borrower or any one or more of its
Subsidiaries, or any combination thereof, of (i) all or a substantial part of
the assets, or all or any substantial part of a going business or division, of
any Person, whether through purchase of assets or securities, by merger or
otherwise, (ii) control of securities of an existing corporation or other Person
having ordinary voting power (apart from rights accruing under special
circumstances) to elect a majority of the board of directors (or other persons
performing similar functions) of such corporation or other Person or
(iii) control of a greater than 50% ownership interest in any existing
partnership, joint venture or other Person.

“Restricted Cash Account” means the account on the consolidating balance sheet
of the Borrower related solely to redemption settlement assets of Loyalty
Management’s “Air Miles Program.”

“Restricted Payment” means (i) any dividend or other distribution on any shares
of a Person’s (including any Credit Party’s) capital stock (except dividends or
distributions payable solely in shares of its capital stock and except dividends
and distributions payable to the Borrower or any of its Subsidiaries) or
(ii) any payment on account of the purchase, redemption, retirement or
acquisition of (a) any shares of a Person’s (including any Credit Party’s)
capital stock or (b) any option, warrant or other right to acquire shares of a
Person’s capital stock (but not including (1) payments of principal, premium (if
any) or interest made pursuant to the terms of Convertible Debt prior to or in
connection with conversion, (2) payments made to the Borrower or any of its
Subsidiaries, and (3) payments made solely in shares of (or solely out of the
net proceeds of a substantially concurrent issuance of) such Person’s (including
any Credit Party’s) capital stock or options, warrants or other rights to
acquire shares of such Persons’ (including any Credit Party’s) capital stock).

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
September 29, 2006, by and among the Borrower, the guarantors from time to time
party thereto, the financial institutions from time to time party thereto, Bank
of Montreal as Letter of Credit Issuer, and Bank of Montreal as Administrative
Agent, as amended, supplemented or otherwise modified from time to time.

“Senior Leverage Ratio” means, at any time, the ratio of (x) all principal
amounts owing by the Borrower and its Subsidiaries pursuant to the terms of
(i) this Agreement, any other Credit Document, the Revolving Credit Agreement
and the Note Purchase Agreement and all extensions, renewals, refinancings,
refundings and replacements of any of the foregoing, in whole or in part (in
each case other than Subordinated Debt and Convertible Debt), and (ii) any
credit agreement, note purchase agreement, indenture or other credit facility
relating to Debt (in each case other than Subordinated Debt and Convertible
Debt) permitted by Section 5.15(viii) to (y) Consolidated Operating EBITDA of
the Borrower and its Subsidiaries for the four full fiscal quarters then most
recently ended.

 

-13-



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 10.6(e).

“Subordinated Debt” means subordinated Debt of the Borrower or any Guarantor,
provided that (i) such Debt shall be expressly subordinated in right of payment
to the Obligations in a manner reasonably acceptable to the Administrative Agent
and (ii) such Debt shall be unsecured and unguaranteed other than guarantees
issued by Guarantors which are subordinated in right of payment to the
obligations of such Guarantors hereunder pursuant to subordination terms
reasonably acceptable to the Administrative Agent.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Taxes” is defined in Section 8.4(a).

“The Community Reinvestment Act” means The Community Reinvestment Act of 1977
(12 U.S.C. 2901 et seq.) as amended.

“The Limited” means Limited Commerce Corp., a Delaware corporation and its
successors and assigns.

“Total Commitment” means the aggregate amount of the Commitments of each of the
Banks.

“Total Leverage Ratio” means, at any time, the ratio of (x) Consolidated Debt of
the Borrower and its Subsidiaries to (y) Consolidated Operating EBITDA of the
Borrower and its Subsidiaries for the four full fiscal quarters then most
recently ended.

“Type” means the type of Loan determined according to the interest option
applicable thereto; i.e., whether a Base Rate Loan or a Euro-Dollar Loan.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

-14-



--------------------------------------------------------------------------------

“U.S. Dollars” and “U.S. $” shall mean freely transferable lawful money of the
United States of America.

“Voting Stock” of any Person means the equity interests of such Person that are,
under ordinary circumstances, entitled to vote in the election of the board of
directors or other persons performing similar functions of such Person.

“Welsh, Carson, Anderson & Stowe Partnerships” means each Welsh, Carson,
Anderson & Stowe limited partnership, as constituted on the Effective Date, as
may be constituted in the future and any partner, partnership or Affiliate of
any of them and their respective successors and assigns.

“WFNNB” means World Financial Network National Bank, a limited purpose national
banking association wholly owned by the Borrower.

“Wholly-Owned Subsidiary” means, as to any Person, any corporation or other
entity 100% of whose Voting Stock (other than director’s qualifying shares) is
at the time owned by such Person and/or one or more Wholly-Owned Subsidiaries of
such Person.

Section 1.2. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles in the United States as in effect from time to time,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Banks (“GAAP”); provided that, (i) all calculations of financial
covenants and corresponding accounting terms shall include for all periods
covered thereby pro forma adjustments for the (x) actual historical financial
performance of and (y) identifiable cost savings associated with providing data
processing services to any entities or assets acquired as permitted under
Section 5.21(b) and (ii) if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article 5 to eliminate the effect
of any change in generally accepted accounting principles on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Banks wish to amend Article 5 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Required Banks.

Section 1.3. Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Borrower pursuant to Article 2
on the same date, all of which Loans are of the same Type (subject to Article 8)
and, except in the case of Base Rate Loans, have the same initial Interest
Period.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.1. Commitments to Lend. Each Bank with a Commitment severally agrees,
on the terms and conditions set forth in this Agreement, to make loans (each a
“Loan” and, collectively, the “Loans”) to the Borrower pursuant to this Section
in U.S. Dollars in an amount equal to its Commitment. The Borrowing under this
Section shall be made in a single Borrowing on the Effective Date from the
several Banks ratably in proportion to their respective Commitments, at which
time the Commitments shall expire. Loans shall either be Base Rate Loans or
Euro-Dollar Loans. No amount repaid or prepaid on any Loan may be borrowed
again.

Section 2.2. Notice of Borrowing. The Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) in respect of the Borrowing of Loans not
later than 11:00 a.m. (Chicago, Illinois time) on (x) the Business Day of the
Borrowing if such Borrowing is to be a Base Rate Borrowing and (y) the third
Business Day immediately preceding the date of the Borrowing if such Borrowing
is to be a Euro-Dollar Borrowing, specifying:

(i) the date of such Borrowing, which shall be a Business Day;

(ii) what Type of Loans are to be borrowed;

(iii) in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period and in the case of a Base Rate Borrowing, the date, if any,
on which such Loan will be converted to a Euro-Dollar Loan; and

(iv) the aggregate amount of such Borrowing.

Section 2.3. Notice to Banks Funding of Loans. (a) Upon receipt of a Notice of
Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.

(b) Not later than 1:30 p.m. (Chicago, Illinois time) on the date of each
Borrowing, each Bank shall make available its share of such Borrowing, in
Federal or other funds immediately available, to the Administrative Agent at its
Payment Office. Unless the Administrative Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Administrative
Agent will make the funds so received from the Banks available to the Borrower
at the Payment Office.

(c) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such

 

-16-



--------------------------------------------------------------------------------

assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Administrative Agent, such Bank and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.6 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.

Section 2.4. Evidence of Indebtedness. (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank from time to time, including the amounts of principal and interest payable
and paid to such Bank from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Obligations in accordance with their terms.

(d) Any Bank may request that its Loans be evidenced by a promissory note or
notes in substantially the form of Exhibit B (collectively, the “Notes” and
individually, as a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Bank a Note payable to the order of such Bank. Thereafter,
the Loans evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 10.6) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 10.6, except to the extent that any such Bank or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and
(b) above.

Section 2.5. Maturity of Loans. The Borrower shall make principal payments on
the Loans in installments on the last day of each March, June, September, and
December in each year, commencing on June 30, 2010, with the amount of each such
principal installment to equal 5% of the aggregate principal amount of the Loans
outstanding at the close of business on July 14, 2009, it being agreed that a
final payment comprised of all principal and interest not sooner paid on the
Loans shall be due and payable in full on the Maturity Date.

 

-17-



--------------------------------------------------------------------------------

Section 2.6. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made (or converted pursuant to Article 8) until it becomes due, at a rate per
annum equal to the Base Rate plus the Base Rate Margin for such day. Such
interest shall be payable quarterly in arrears on the last day of each March,
June, September, and December in each year (each, a “Quarterly Date”) and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on each date a Base Rate Loan is so converted. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
in the case of an Interest Period of six months, the date occurring three months
after the first day of such Interest Period.

(c) Any overdue principal of, or interest on, any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Euro-Dollar Margin for such day plus
the quotient obtained (rounded upward, if necessary, to the next higher 1/100 of
it) by dividing (x) the average rate per annum (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the respective rates per annum at which one day
(or, if such amount due remains unpaid more than three Business Days, then for
such other period of time not longer than three months as the Administrative
Agent may select) deposits in Dollars in an amount approximately equal to such
overdue payment due to the Administrative Agent is offered to the Administrative
Agent in the London interbank market for the applicable period determined as
provided above by (y) one minus the Reserve Percentage (or, if the circumstances
described in clause (a) or (b) of Section 8.1 shall exist, at a rate per annum
equal to the sum of 2% plus the rate applicable to Base Rate Loans for such day)
and (ii) the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to such Loan at the date such payment was due.

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

(e) The Administrative Agent agrees to use its best efforts to furnish
quotations as contemplated by this Section. If the Administrative Agent is
unable to provide a quotation, the provisions of Section 8.1 shall apply.

Section 2.7. [Intentionally Omitted.]

Section 2.8. [Intentionally Omitted.]

 

-18-



--------------------------------------------------------------------------------

Section 2.9. Method of Electing Interest Rates for Loans. (a) The Loans
initially shall be the Type of Loan specified by the Borrower in the Notice of
Borrowing given pursuant to Section 2.2. Thereafter, the Borrower shall deliver
a notice (a “Notice of Interest Period Election”) to the Administrative Agent
not later than 11:00 a.m. (Chicago, Illinois, time) on the third Business Day
prior to (i) if such Borrowing was initially a Base Rate Borrowing, the
commencement of the first Interest Period with respect to the conversion of such
Base Rate Loan into a Euro-Dollar Loan specifying the duration of such Interest
Period, or (ii) at any other time, the last day of the current Interest Period
specifying the duration of the additional Interest Period which is to commence.
Each Interest Period specified in a Notice of Interest Period Election shall
comply with the provisions of the definition of “Interest Period.”
Notwithstanding the foregoing, the Borrower may not elect to convert any Loan
into, or continue any Loan as, a Euro-Dollar Loan pursuant to any Notice of
Interest Period Election if at the time such notice is delivered an Event of
Default shall have occurred and be continuing.

(b) Each Notice of Interest Period Election shall specify:

(i) the Borrowing of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Borrowing are to be converted, the new Type
of Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

(c) Upon receipt of a Notice of Interest Period Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof and such notice shall not thereafter be
revocable by the Borrower. If no Notice of Interest Period Election is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that such Loan be continued as a Base Rate Loan.

(d) An election by the Borrower to change or continue the rate of interest
applicable to any Borrowing of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.2.

Section 2.10. Optional Prepayments. (a) Subject, in the case of Euro-Dollar
Loans, to Section 2.13, the Borrower may, upon same day written notice to the
Administrative Agent, prepay any Base Rate Loans or, upon at least three
Business Days’ notice to the Administrative Agent, prepay any Euro-Dollar Loans,
in each case in whole at any time, or from time to time in part, without premium
or penalty, in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be (i) applied (A) first, to the next two scheduled amortization payments on the
Loans and (B) thereafter, to the remaining

 

-19-



--------------------------------------------------------------------------------

amortization payments on the Loans on a ratable basis among all such remaining
amortization payments based on the principal amounts thereof and (ii) applied to
prepay ratably the Loans of the several Banks.

(b) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank with Loans outstanding of
the contents thereof and of such Bank’s ratable share (if any) of such
prepayment and such notice shall not thereafter be revocable by the Borrower.

(c) Cash Collateral to Avoid Breakage. If at any time a voluntary prepayment of
Loans pursuant to Section 2.10(a) above would result in the Borrower incurring
breakage costs as a result of Euro-Dollar Loans being prepaid other than on the
last day of an Interest Period applicable thereto (the “Affected Loans”), then
the Borrower may in its sole discretion initially deposit a portion (up to 100%)
of the amounts that otherwise would have been paid in respect of the Affected
Loans with the Administrative Agent (which deposit must be equal in amount to
the amount of the Affected Loans not immediately prepaid) to be held as security
for the obligations of the Borrower hereunder pursuant to a cash collateral
arrangement reasonably satisfactory to the Administrative Agent and shall
provide for investments reasonably satisfactory to the Administrative Agent,
with such cash collateral to be directly applied upon the first occurrence (or
occurrences) thereafter of the last day of an Interest Period applicable to the
relevant Loans (or such earlier date or dates as shall be requested by the
Borrower), to repay an aggregate principal amount of such Loans equal to the
Affected Loans not initially prepaid pursuant to this sentence. Notwithstanding
anything to the contrary contained in the immediately preceding sentence, all
amounts deposited as cash collateral pursuant to the immediately preceding
sentence shall be held for the sole benefit of the Banks whose Loans would
otherwise have been immediately prepaid with the amounts deposited and upon the
taking of any action by the Administrative Agent or the Banks pursuant to the
remedial provisions of Article 6, any amounts held as cash collateral pursuant
to this Section 2.10(c) shall, subject to the requirements of applicable law, be
immediately applied to repay such Loans.

Section 2.11. [Intentionally Omitted.]

Section 2.12. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans (i) not later than
12:00 Noon (Chicago, Illinois time) on the date when due, in Federal or other
funds immediately available to the Administrative Agent at its Payment Office,
and (ii) without any right to set-off, deduction or counterclaim by the
Borrower. All payments made hereunder shall be made in U.S. Dollars in
immediately available funds at the place of payment. The Administrative Agent
will promptly distribute to each Bank its ratable share of each such payment
received by the Administrative Agent for the account of the Banks. Whenever any
payment of principal of, or interest on, the Base Rate Loans or of fees shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day. Whenever any payment of principal
of, or interest on, the Euro-Dollar Loans shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

-20-



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that the Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank together with interest
thereon, for each day from the date such amount is distributed to such Bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate.

Section 2.13. Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is prepaid,
converted or becomes due (pursuant to Article 2, 6, or 8 or otherwise) on any
day other than the last day of an Interest Period applicable thereto, or if the
Borrower fails to borrow, prepay or continue any Euro-Dollar Loans after notice
has been given to any Bank in accordance with Section 2.2, 2.9, or 2.10, the
Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including, without limitation, any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after any such payment or conversion or failure to
borrow, prepay, convert or continue, provided that such Bank shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

Section 2.14. Computation of Interest. Interest based on the Base Rate hereunder
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day if and only if such payment is made in
accordance with the provisions of the first sentence of Section 2.12(a)).

Section 2.15. Regulation D Compensation. Without duplication of amounts payable
under Section 2.6(c)(i), each Bank may require the Borrower to pay,
contemporaneously with each payment of interest on the Euro-Dollar Loans,
additional interest on the related Euro-Dollar Loan of such Bank at a rate per
annum determined by such Bank up to but not exceeding the excess of (i) (A) the
London Interbank Offered Rate then in effect for such Loan divided by (B) one
minus the Reserve Percentage over (ii) such London Interbank Offered Rate. Any
Bank wishing to require payment of such additional interest (x) shall so notify
the Borrower and the Administrative Agent, in which case such additional
interest on the Euro-Dollar Loan of such Bank shall be payable to such Bank at
the place indicated in such notice with respect to each Interest Period
commencing at least three Business Days after the giving of such notice and
(y) shall notify the Borrower at least five Business Days prior to each date on
which interest is payable on the Euro-Dollar Loans of the amount then due it
under this Section. The Borrower’s obligations under this Section 2.15 are
limited as set forth in Section 8.6.

 

-21-



--------------------------------------------------------------------------------

Section 2.16. Increase in Loans. Provided there exists no Default, the Borrower
on behalf of the Borrower and Guarantors may, from time to time on any Business
Day after the date hereof, without the consent of any Bank but with the written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), request an increase in the aggregate amount of Loans
hereunder by delivering a Loan Increase Request at least five (5) Business Days
prior to the desired effective date of such increase (the “Loan Increase”). The
Loan Increase Request shall identify one or more additional Banks (each, an
“Additional Bank”) and the amount of its Loan and/or any additional principal
amount to be added to the outstanding Loan of one or more Banks then party
hereto (any such Bank, an “Increasing Bank”). Notwithstanding anything to the
contrary herein provided, any such increase in the aggregate amount of the Loans
to an amount in excess of U.S. $250,000,000 shall require the written approval
of the Required Banks. The effective date of each Loan Increase shall be agreed
upon by the Borrower, the Administrative Agent and the Increasing Bank and/or
Additional Bank, as applicable, but shall be no later than sixty (60) days
following the Effective Date. Upon the effectiveness of a Loan Increase, each
Additional Bank (and, if applicable, each Increasing Bank) shall advance funds
in the amount identified in the applicable Loan Increase Request with respect to
such Bank and any Additional Bank upon funding such amount shall become a Bank
hereunder and its amount advanced shall constitute a Loan hereunder for all
purposes hereof, accruing interest from the date of funding. It shall be a
condition to such effectiveness that no Euro-Dollar Loans be outstanding on the
date of such effectiveness. The Borrower agrees to pay any out-of-pocket
expenses of the Administrative Agent relating to any Loan Increase.
Notwithstanding anything herein to the contrary, no Bank shall have any
obligation to agree to provide an additional amount and no Bank’s Loan shall be
increased without its written consent thereto, and each Bank may, in its sole
discretion, unconditionally and without cause, decline to provide any such
additional amount.

ARTICLE 3

CONDITIONS

Section 3.1. Initial Borrowing. The obligations of the Banks to make the Loans
hereunder are subject to receipt by the Administrative Agent of the following
documents and satisfaction of the following conditions:

(a) an opinion of counsel for the Credit Parties in a form reasonably acceptable
to the Administrative Agent and covering such matters relating to the
transactions contemplated hereby as the Administrative Agent or the Required
Banks may reasonably request;

(b) all documents the Administrative Agent may reasonably request relating to
the corporate authority of each Credit Party which is a party hereto or any
other Credit Document and the validity of this Agreement and each other Credit
Document, all in form and substance reasonably satisfactory to the
Administrative Agent;

(c) copies of this Agreement executed by the Borrower, each Guarantor and each
of the Banks; and

(d) the Administrative Agent shall have received fully executed copies of the
License Agreements.

 

-22-



--------------------------------------------------------------------------------

The Administrative Agent shall promptly notify the Borrower and the Banks of the
satisfaction of the conditions set forth in this Section 3.1, and such notice
shall be conclusive and binding on all parties hereto.

Section 3.2. Each Borrowing. The obligation of the Banks to make each Loan
hereunder is subject at the time of such Loan to the satisfaction of the
following additional conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2;

(b) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(c) the fact that the representations and warranties of the Credit Parties
contained in this Agreement shall be true and correct in all material respects
on and as of the date of such Borrowing (other than representations and
warranties that relate to a specific date, which shall be true and correct in
all material respects as of such date); and

(d) with respect to the transactions contemplated by this Agreement, each Credit
Party shall have obtained any necessary consents, waivers, approvals,
authorizations, registrations, filings, licenses and notifications (including,
if necessary, qualifying to do business in, and qualifying under the applicable
consumer laws of, each jurisdiction where the applicable party is then doing
business, or is in the process of obtaining such qualification in each
jurisdiction where the applicable party is expected to be doing business
utilizing the proceeds of such Loan) and the same shall be in full force and
effect, except where the failure to obtain such consent, qualification or other
item could not reasonably be expected to have a material adverse effect on the
Borrower and its Subsidiaries, taken as a whole.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in
clauses (b), (c), and (d) of this Section.

No Bank shall have any obligation to make a Loan hereunder at any time unless
all conditions precedent have been satisfied before or at such time. The
conditions precedent are included for the exclusive benefit of the
Administrative Agent and the Banks. In the event that any one more Banks makes
available its Loan at the request of the Borrower notwithstanding that any one
or more of the conditions precedent thereto have not been satisfied in whole or
in part, such waiver shall not operate to waive the right of the Administrative
Agent and the Banks to require strict compliance thereafter.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.1. Existence and Power. Each Credit Party is a corporation, limited
liability company, partnership or other organization, duly organized and validly
existing and, where applicable, in good standing under the laws of the
jurisdiction of its organization, and has all corporate or other powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

Section 4.2. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party (i) are within the corporate or other powers of such
Credit Party, (ii) have been duly authorized by all necessary corporate or other
action, (iii) require no action by or in respect of, or filing with, any
governmental body, agency or officials except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (iv) do not
contravene, or constitute a default under, (a) any provision of applicable law
or regulation or of the articles of association, the organizational certificate,
bylaws or other constitutional documents, as applicable, of such Credit Party or
(b) any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect and (v) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries. Neither the Borrower (or any of its directors or officers) nor any
Insured Subsidiary (or any of its directors or officers) is a party to, or
subject to, any agreement with, or specific directive or order issued by, any
federal or state bank or thrift regulatory authority which restricts the payment
of dividends by any Insured Subsidiary to the Borrower; and no action or
administrative proceeding is pending or, to the Borrower’s knowledge, threatened
against the Borrower or any Insured Subsidiary or any of their directors or
officers which seeks to impose any such restriction, in each case that could
reasonably be expected to have a Material Adverse Effect.

Section 4.3. Binding Effect. This Agreement and the other Credit Documents
constitute valid and binding agreements of the Borrower and each other Credit
Party which is a party thereto, and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms.

Section 4.4. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2008, and the
related consolidated statements of income, retained earnings and cash flows for
the fiscal year then ended, reported on by Deloitte & Touche LLP, and the
unaudited interim consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of March 31, 2009 and the related consolidated
statements of income, retained earnings and cash flows for the three months then
ended, copies of which have been delivered to each of the Banks, fairly present
in all material respects the

 

-24-



--------------------------------------------------------------------------------

consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
financial statements, to the absence of footnotes and to year end adjustments.

(b) Since December 31, 2008 there has been no material adverse change in the
business, financial position or operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 4.4(a) there were as of the Effective Date no liabilities or obligations
with respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in aggregate, could reasonably be expected to have
a material and adverse effect on the Borrower or the Borrower and its
Subsidiaries taken as a whole. As of the Effective Date, the Borrower knows of
no basis for the assertion against it or any of its Subsidiaries of any
liability or obligation of any nature whatsoever that is not disclosed in the
financial statements delivered pursuant to Section 4.4(a) which, either
individually or in the aggregate, could reasonably be expected to be material to
the Borrower or the Borrower and its Subsidiaries taken as a whole.

Section 4.5. Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity or enforceability of any Credit
Document.

Section 4.6. Compliance with ERISA. To the best of the Borrower’s knowledge
after reasonable investigation: (a) Each member of the ERISA Group has fulfilled
its obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. All material contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither the Borrower nor any of its Subsidiaries has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign

 

-25-



--------------------------------------------------------------------------------

Pension Plan. The Borrower and its Subsidiaries do not maintain or contribute to
any Foreign Pension Plan the obligations with respect to which could reasonably
be expected to have a material adverse effect on the ability of the Borrower or
the Borrower and its Subsidiaries taken as a whole to perform their obligations
under the Credit Documents.

Section 4.7. Environmental Matters. To the best of the Borrower’s knowledge
after reasonable investigation: Each of the Borrower and its Subsidiaries has
obtained all material environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted except for such permits,
licenses and other authorizations the failure to obtain, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each of such permits, licenses and authorizations is in full force and
effect and the Borrower and its Subsidiaries is in material compliance with the
terms and conditions thereof, and is also in material compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder
except for such failure to comply, individually or in the aggregate, as could
not reasonably be expected to result in a Material Adverse Effect. In addition,
no notice, notification, demand, request for information, citations, summons or
order has been issued, no complaint has been filed, no penalty has been assessed
and no investigation or review is pending or threatened by any governmental or
other entity with respect to any alleged failure by the Borrower or any of its
Subsidiaries to have any environmental, health or safety permit, license or
other authorization required under any Environmental Law in connection with the
conduct of the business of the Borrower or any of its Subsidiaries or with
respect to any generation, treatment, storage, recycling, transportation,
discharge or disposal, or any release of any Hazardous Substance generated or
handled by the Borrower or any of its Subsidiaries except for such matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There have been no environmental investigations,
studies, audits, tests, reviews or other analyses conducted by or that are in
the possession of the Borrower or any of its Subsidiaries in relation to any
site or facility now or previously owned, operated or leased by the Borrower or
any of its Subsidiaries which have not been made available to the Administrative
Agent and the Banks except for such matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.8. Taxes. The Borrower and its Subsidiaries have filed all United
States Federal and Canadian income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary, except such taxes, if any, as are being contested in good
faith and by appropriate proceedings. The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

Section 4.9. Subsidiaries. Each of the Borrower’s Subsidiaries, if any, is duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and has all corporate or other
organizational powers and all material

 

-26-



--------------------------------------------------------------------------------

governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.10. Investment Company. The Borrower is not an “investment company”
within the meaning of the U.S. Investment Company Act of 1940, as amended.

Section 4.11. Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Borrower to the Administrative
Agent or any Bank will be, true and accurate in all material respects on the
date as of which such information is stated or certified. The Borrower has
disclosed to the Banks in writing any and all facts which materially and
adversely affect or may affect (to the extent the Borrower can now reasonably
foresee), the business, operations or financial condition of the Borrower and
its Consolidated Subsidiaries, taken as a whole, or the ability of the Borrower
to perform its obligations under this Agreement or the other Credit Documents.

ARTICLE 5

COVENANTS

The Borrower and each Guarantor, as the case may be, agree that, so long as any
Bank has any Commitment hereunder or any amount payable hereunder or under any
Note remains unpaid:

Section 5.1. Information. The Borrower will deliver to each of the Banks:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, cash flows, and changes in common
stockholders’ equity, each for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and certified by Deloitte & Touche
LLP or another independent public accounting firm of nationally recognized
standing;

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of the Borrower, the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of income and cash flows for
such quarter and for the portion of the Borrower’s fiscal year ended at the end
of such quarter, setting forth in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments and the
absence of footnotes) to fairly present in all material respects, such financial
condition, and as to GAAP and consistency by the treasurer or chief financial
officer of the Borrower;

 

-27-



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the treasurer or
chief financial officer of the Borrower, (i) setting forth in reasonable detail
the calculations required to establish whether the Borrower was in compliance
with the requirements of Sections 5.11, 5.12, 5.13 and 5.14 and the current
outstanding balances of all Intercompany Notes as of the date of such financial
statements, and (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;

(d) so long as not contrary to the then recommendations of the Financial
Accounting Standards Board, simultaneously with the delivery of each set of
financial statements referred to in clause (a) above, a statement of the
accounting firm which reported on such statements as to whether anything has
come to their attention to cause them to believe that any Default existed on the
date of such statements;

(e) within 45 days after the beginning of each fiscal year of the Borrower, a
budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of consolidated income, consolidated cash flows, and
consolidated balance sheets) prepared by the Borrower for each of the four
quarters of such fiscal year, accompanied by a statement of the treasurer or
chief financial officer of the Borrower to the effect that, to the best of such
officer’s knowledge, the budget is a reasonable estimate for the period covered
thereby;

(f) within five days after any officer of any Credit Party obtains knowledge of
any Default, if such Default is then continuing, a certificate of the treasurer
or chief financial officer of the Borrower setting forth the details thereof and
the action which the Borrower or such Credit Party is taking or proposes to take
with respect thereto;

(g) promptly after the mailing thereof to the public shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
mailed;

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower or any other Credit Party shall have filed with the
Securities and Exchange Commission;

(i) promptly upon discovery of the fact that any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been

 

-28-



--------------------------------------------------------------------------------

terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan, Foreign Pension Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan, Foreign
Pension Plan or Benefit Arrangement which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of the treasurer of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower, the applicable Credit Party or the
applicable member of the ERISA Group is required or proposes to take;

(j) to the extent permitted by applicable law, promptly upon the receipt or
execution thereof, (i) notice by the Borrower or any Insured Subsidiary that
(1) it has received a request or directive from any federal, state or other
regulatory agency which requires it to submit a capital maintenance or
restoration plan that restricts the payment of dividends by any Insured
Subsidiary to the Borrower or (2) it has submitted a capital maintenance or
restoration plan to any federal, state or other regulatory agency or has entered
into a memorandum or agreement with any such agency, in each case which plan,
memorandum or agreement restricts the payment of dividends by any Insured
Subsidiary to the Borrower, and (ii) copies of any such plan, memorandum, or
agreement, unless disclosure is prohibited by the terms thereof or by law, rule
or regulation and, after the Borrower or such Insured Subsidiary has in good
faith attempted to obtain the consent of such regulatory agency, such agency
will not consent to the disclosure of such plan, memorandum, or agreement to the
Bank;

(k) prompt notice if the Borrower, any Subsidiary or any other Credit Party
shall receive any notification from any governmental authority alleging a
violation of any applicable law or any inquiry which could reasonably be
expected to have a material adverse effect on the Borrower and the other Credit
Parties, taken as a whole;

(l) prompt notice of any Person becoming a Material Subsidiary;

(m) prompt notice of the sale, transfer or other disposition of any Material
Asset of the Borrower, any Subsidiary or any other Credit Party to any Person
other than the Borrower, any Subsidiary or any other Credit Party other than a
sale, transfer or other disposition made in the ordinary course of business;

(n) prompt notice of any change in the senior management of the Borrower and any
change in the business assets, liabilities, financial condition or operations of
the Borrower, any Subsidiary or any other Credit Party which has had or could
reasonably be expected to have a material adverse effect on the Borrower and the
other Credit Parties, taken as a whole; and

 

-29-



--------------------------------------------------------------------------------

(o) from time to time such additional information regarding the financial
position or business of the Credit Parties and their Subsidiaries (including
non-financial information and examination reports and supervisory letters to the
extent permitted by applicable regulatory authorities) as the Administrative
Agent, at the request of any Bank, may reasonably request.

Section 5.2. Payment of Obligations. Each Credit Party will pay and discharge,
and will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities (including, without
limitation, tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid might by law give rise to a Lien), except where the same (i) may
be contested in good faith by appropriate proceedings, and will maintain, and
will cause each Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same or (ii) could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.3. Maintenance of Property; Insurance. (a) Each Credit Party will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted.

(b) Each Credit Party will, and will cause each Subsidiary to, maintain (either
in the name of the Borrower or in its own name) with financially sound and
responsible insurance companies, insurance on all their respective properties in
at least such amounts, against at least such risks and with such risk retention
as are usually maintained, insured against or retained, as the case may be, in
the same general area by companies of established repute engaged in the same or
a similar business and will furnish to the Banks, upon request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

Section 5.4. Conduct of Business and Maintenance of Existence. Each Credit Party
will continue, and will cause each Subsidiary to continue, to engage in business
of the same general type as now conducted by such Credit Party, and will
preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
existence and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided, that nothing in this
Section 5.4 shall prohibit (i) a merger or consolidation which is otherwise
permitted by Section 5.7 or (ii) the termination of the corporate existence of
any Subsidiary if the Borrower in good faith determines that such termination is
in the best interest of the Borrower and is not materially disadvantageous to
the Banks.

Section 5.5. Compliance with Laws. Each Credit Party will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of governmental authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (i) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (ii) to the extent that failure to
comply therewith could not reasonably be expected to result in a Material
Adverse Effect.

 

-30-



--------------------------------------------------------------------------------

Section 5.6. Inspection of Property, Books and Records. The Credit Parties will
keep, and will cause each Subsidiary to keep, proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each Subsidiary to permit, representatives of any Bank, at such
Bank’s expense, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants, all at such reasonable times and as
often as may reasonably be desired.

Section 5.7. Mergers and Sales of Assets. The Credit Parties will not
(x) consolidate or merge with or into any other Person or (y) sell, lease or
otherwise transfer, directly or indirectly, any substantial part of the assets
of any Credit Party and its Subsidiaries, taken as a whole, to any other Person;
except that the following shall be permitted, but in the case of clauses (a),
(c) and (d) below, only so long as no Default shall have occurred and be
continuing both before and after giving effect thereto: (a) (i) any Credit Party
may merge with or sell or otherwise transfer assets to the Borrower or any
Guarantor, (ii) any Person may be merged with or into any Credit Party pursuant
to an acquisition permitted by Section 5.21(b), provided that such Credit Party
is the surviving entity of such merger and (iii) any Credit Party (other than
the Borrower) may be merged with or into any Person pursuant to an acquisition
permitted by Section 5.21(b), provided that if required by Section 5.23 the
surviving entity becomes a Guarantor at the time of such merger pursuant to
documentation reasonably acceptable to the Administrative Agent, (b) the sale or
other transfer of credit card receivables and related assets pursuant to
Qualified Securitization Transactions, (c) assets sold and leased back in the
normal course of the Borrower’s business, (d) sales, leases and other transfers
of assets in an aggregate amount which when combined with all such other
transactions under this clause (d) during the then current fiscal year,
represents the disposition of assets with an aggregate book value not greater
than 15% of Consolidated Total Assets of the Borrower calculated as of the end
of the immediately preceding fiscal year, and (e) transfers constituting
Investments permitted under Section 5.21(a).

Section 5.8. Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower to refinance Debt of the Borrower and its
Subsidiaries, whether currently outstanding or recently repaid. None of the
proceeds of any Loan made hereunder will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any “margin stock” within the meaning of Regulation U.

Section 5.9. Negative Pledge. Neither a Credit Party nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:

(a) Liens existing on the Effective Date and listed on Schedule 5.9 hereto;

(b) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event, so long as such
Lien does not attach to any other asset of such Subsidiary;

 

-31-



--------------------------------------------------------------------------------

(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches only to such asset acquired and attaches concurrently with or
within 90 days after the acquisition thereof;

(d) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into a Credit Party or its Subsidiary and not
created in contemplation of such event, so long as such Lien does not attach to
any other asset of such Credit Party or its Subsidiaries;

(e) any Lien existing on any asset prior to the acquisition thereof by a Credit
Party or a Subsidiary and not created in contemplation of such acquisition;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that the amount of such Debt is not increased and is not
secured by any additional assets;

(g) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding U.S. $5,000,000 and (iii) do not in the aggregate materially detract
from the value of the assets secured or materially impair the use thereof in the
operation of such Credit Party or Subsidiary’s business;

(h) Liens arising in connection with Qualified Securitization Transactions;

(i) Liens securing Debt permitted under Section 5.15(iv) hereof;

(j) Liens incurred or deposits or pledges (1) made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other types of social security, (ii) to secure the payment or performance of
tenders, statutory or regulatory obligations, bids, leases, contracts (including
contracts to provide customer care services, billing services, transaction
processing services and other services), performance and return of money bonds
and other similar obligations, including letters of credit and bank guarantees
required or requested by the United States, any State thereof or any foreign
government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (exclusive of obligations for the payment of borrowed money), or
(iii) to cover anticipated costs of future redemptions of awards under loyalty
marketing programs; or (2) required or requested by any regulatory authority
having jurisdiction over any Insured Subsidiary in favor of any such regulatory
authority or its nominee or made to comply or maintain compliance with
Section 5.16 or any similar provision or agreement; and

(k) Liens not otherwise permitted by the foregoing clauses of this Section 5.9
securing Debt in an aggregate principal or face amount at any date not to exceed
$250,000,000.

 

-32-



--------------------------------------------------------------------------------

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Lien on a specified asset or group or
type of assets may include Liens on all improvements, additions and accessions
thereto and all products and proceeds thereof.

Section 5.10. End of Fiscal Years and Fiscal Quarters. The Borrower shall cause
its fiscal year, and shall cause each of its Subsidiaries’ fiscal years, to end
on December 31 and shall cause its and each of its Subsidiaries’ fiscal quarters
to coincide with calendar quarters.

Section 5.11. Total Leverage Ratio. The Borrower shall not permit its Total
Leverage Ratio at any time to exceed 3.75 to 1.00.

Section 5.12. Senior Leverage Ratio. The Borrower shall not permit its Senior
Leverage Ratio at any time to exceed 2.75 to 1.00.

Section 5.13. Interest Coverage Ratio. The Borrower will not permit its Interest
Coverage Ratio for any period of four consecutive fiscal quarters, as determined
for such four quarter period ending on the last day of any fiscal quarter, to be
less than 3.50 to 1.00.

Section 5.14. Delinquency Ratio. The Borrower shall not permit the average of
the Delinquency Ratios for WFNNB for the most recently ended three consecutive
calendar months to exceed 4.5%.

Section 5.15. Debt Limitation. The Borrower shall not, and shall not permit any
of its Subsidiaries, whether now existing or created in the future, to create or
retain any Debt other than (i) any Debt created or retained by the Borrower or
such Subsidiary on or before the Effective Date and extensions, renewals,
refinancings, refundings and replacements thereof, provided that, except to the
extent otherwise permitted under another clause of this Section 5.15, the amount
of such Debt is not increased at the time of such extension, renewal,
refinancing, refunding or replacement other than by an amount equal to the sum
of accrued interest on the Debt being extended, renewed, refinanced, refunded or
replaced, any prepayment premiums thereon and all fees, costs, expenses and
original issue discount associated with such transaction, (ii) any Debt owed to
the Borrower or a Subsidiary by the Borrower or a Subsidiary, provided that
(A) all such loans shall be made in compliance with Section 5.21(a), and (B) all
such loans from the Borrower to a Subsidiary shall be made pursuant to and
evidenced by an Intercompany Note, (iii) issuances by Insured Subsidiaries of
certificates of deposit and other items to the extent no Default results
therefrom pursuant to the other covenants contained in this Article 5,
(iv) obligations of the Borrower or its Subsidiaries as lessee in respect of
leases of property which are capitalized in accordance with GAAP and shown on
the balance sheet of the Borrower and its Subsidiaries, (v) loans from time to
time under this Agreement, (vi) Debt incurred by the Borrower and its
Subsidiaries in the nature of a purchase price adjustment in connection with a
permitted Restricted Acquisition, (vii) Debt of any Person that is acquired by
the Borrower or any Subsidiary and becomes a Subsidiary or is merged with or
into the Borrower or any Subsidiary after the Effective Date and Debt secured by
an asset acquired by the Borrower or any Subsidiary after the Effective Date,
and, in each case, refinancings, renewals, extensions, refundings and
replacements thereof, if (A) such original Debt was in existence on the date
such Person became a Subsidiary or merged with or into the Borrower or any
Subsidiary or on the date that such asset was acquired, as the case may be,
(B) such original Debt was not created in contemplation of such Person becoming
a Subsidiary or merging with or into the Borrower or any Subsidiary or such
asset being acquired, as the case may be, and (C) immediately after giving
effect to the acquisition of such Person or asset by the Borrower or any
Subsidiary, as the case may be, no Default or Event of Default shall have
occurred and be continuing, including,

 

-33-



--------------------------------------------------------------------------------

without limitation, under Section 5.21(b) of this Agreement, and (viii) Debt of
the Borrower and its Subsidiaries in an amount such that, after giving pro forma
effect thereto and to the use of proceeds thereof as contemplated by
Section 5.21(b)(i), the Borrower shall be in compliance with the covenants set
forth in Sections 5.11, 5.12 and 5.13 of this Agreement.

Section 5.16. Capitalization of Insured Subsidiaries. The Borrower shall, at all
times, cause all Insured Subsidiaries to be “well capitalized” within the
meaning of U.S. 12 C.F.R. 208.43(b)(1) or any successor regulation and such
Insured Subsidiaries at no time be reclassified by any relevant agency as
anything other than “well capitalized.”

Section 5.17. Restricted Payments; Required Dividends. (a) Other than payments
made in accordance with the terms of subsection (b) below, neither the Borrower
nor any of its Subsidiaries will declare or make any Restricted Payments unless,
immediately prior to and after giving effect thereto, no Default or Event of
Default exists.

(b) The Borrower shall cause each Domestic Subsidiary (to the extent permitted
under any applicable law, rule or regulation, judgment, injunction, order or
decree of any governmental authority) to take all such necessary corporate
actions to declare cash dividends, payable to the shareholder of such
Subsidiary, in an aggregate amount, if any, equal to all amounts that are then
due and owing and remain outstanding after the date of payment therefor pursuant
to the terms of this Agreement.

Notwithstanding the foregoing, if a Default or Event of Default exists, neither
the Borrower nor any of its Subsidiaries shall make any Restricted Payments to
any Person other than to the Borrower or any other Credit Party.

Section 5.18. Equity Ownership, Limitation on Creation of Subsidiaries.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower will not, and will not permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Subsidiary; provided that (A) the
Borrower and its Wholly-Owned Subsidiaries shall be permitted to establish or
create Wholly-Owned Subsidiaries so long as, in each case, (i) if such new
Subsidiary is a Material Subsidiary, written notice of the establishment or
creation thereof is given to the Administrative Agent promptly after such
establishment or creation as required pursuant to Section 5.1(l), and (ii) if
required by Section 5.23, such new Subsidiary promptly executes a Guarantor
Supplement to become a Guarantor pursuant to Article 9 (or similar document
satisfactory to the Administrative Agent) and (B) Subsidiaries may be acquired
to the extent such acquisition does not give rise to a Default hereunder so long
as the actions specified in preceding clause (A) shall be taken, and, to the
extent applicable, the Borrower complies with Section 5.21(b). In addition, each
new Subsidiary that is required to execute any Credit Document shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
of the type described in Section 3.1 as such new Subsidiary would have had to
deliver if such new Subsidiary were a Credit Party on the Effective Date.

Section 5.19. Change of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, materially alter the character of the business of the
Borrower and its Subsidiaries from that conducted on the Effective Date.

 

-34-



--------------------------------------------------------------------------------

Section 5.20. Limitation on Issuance of Capital Stock. The Borrower will not
permit any of its Subsidiaries to issue any capital stock (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock, except (i) for transfers and replacements of
then outstanding shares of capital stock, (ii) for stock splits, stock dividends
and issuances which do not decrease the percentage ownership of the Borrower or
any of its Subsidiaries in any class of the capital stock of such Subsidiary,
(iii) to qualify directors to the extent required by applicable law, (iv) for
issuances by newly created or acquired Subsidiaries in accordance with the terms
of this Agreement, and (v) to the Borrower or a Subsidiary of the Borrower.

Section 5.21. Investments; Restricted Acquisition. (a) The Borrower shall not,
and shall not permit any Subsidiary to hold, make or acquire any Investment in
any Person other than:

(i) Investments by the Borrower or its Subsidiaries in the Borrower and the
Guarantors;

(ii) Investments by the Borrower or its Subsidiaries in Persons which are
Domestic Subsidiaries but not Guarantors; provided that, immediately after each
such Investment is made, the aggregate amount of such Investments then
outstanding (the amount of each such Investment being measured at the time such
Investment was made) (and without duplication of amounts subsequently invested
by the recipient thereof in another Domestic Subsidiary that is not a Guarantor)
shall not exceed $75,000,000 plus the amount invested or committed to be
invested on the Effective Date as shown on Schedule 5.21, and in each case all
amendments, restatements, modifications, extensions, renewals, refinancings,
refundings and replacements of such Investments;

(iii) Investments by the Borrower or its Subsidiaries in Foreign Subsidiaries
provided that, immediately after each such Investment is made, the aggregate
amount of such Investments then outstanding (the amount of each such Investment
being measured at the time such Investment was made) (and without duplication of
amounts subsequently invested by the recipient thereof in another Foreign
Subsidiary) shall not exceed $75,000,000 plus the amount invested or committed
to be invested on the Effective Date as shown on Schedule 5.21, and in each case
all amendments, restatements, modifications, extensions, renewals, refinancings,
refundings and replacements of such Investments;

(iv) Investments consistent with the investment policy attached hereto as
Schedule II, which Schedule II may be revised by the Borrower from time to time
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld;

(v) Investments by Insured Subsidiaries as are necessary to comply with the
provisions of The Community Reinvestment Act and other laws, rules and
regulations relating to Insured Subsidiaries or any request or directive from
any regulatory authority having jurisdiction over such Insured Subsidiary;

 

-35-



--------------------------------------------------------------------------------

(vi) Investments consisting of credit card loans made by Insured Subsidiaries
pursuant to the terms of any applicable credit card accounts owned by Insured
Subsidiaries;

(vii) Restricted Acquisitions permitted under Section 5.21(b);

(viii) Investments in Insured Subsidiaries to the extent necessary in order to
maintain compliance with Section 5.16 and other laws, rules and regulations
relating to Insured Subsidiaries or any request or directive from any regulatory
authority having jurisdiction over such Insured Subsidiary;

(ix) Investments made in connection with Qualified Securitization Transactions;
and

(x) any Investment not otherwise permitted by the foregoing clauses of this
Section if, immediately after such Investment is made or acquired, the aggregate
net book value of all Investments permitted by this clause (x) (measured at the
time each such Investment is made) does not exceed $75,000,000, and subsequent
Investments by the recipients of such Investments (such $75,000,000 to be
determined without duplication of amounts subsequently invested by the
recipients thereof).

(b) The Borrower and its Subsidiaries may make Restricted Acquisitions so long
as:

(i) the Borrower and its Subsidiaries shall be in compliance with all provisions
of this Agreement, including all financial covenants, both before and after
giving effect thereto, with such financial covenants to be calculated on a pro
forma basis as if such Restricted Acquisition had been consummated on the first
day of the then most recently ended period of four consecutive fiscal quarters
and giving effect to (x) the actual historical financial performance (including
Consolidated Operating EBITDA) of such acquired entity or assets and
(y) identifiable cost savings associated with providing data processing services
to such acquired entities or assets as reasonably approved by the Administrative
Agent;

(ii) the total consideration paid (including equity issued and Debt assumed) in
connection with any Restricted Acquisition of a Person which as a result thereof
does not become a Wholly-Owned Subsidiary of the Borrower shall not exceed
$125,000,000 in the aggregate for all such Restricted Acquisitions in any fiscal
year of the Borrower;

(iii) such Restricted Acquisition is not a Hostile Acquisition; and

(iv) the Borrower complies with Section 5.18.

Section 5.22. No Restrictions. Except as provided herein, the Borrower will not,
and will not permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Insured Subsidiary
to: (a) pay dividends or make any other distribution on any Subsidiary’s

 

-36-



--------------------------------------------------------------------------------

capital stock or other equity interests owned by the Borrower or any other
Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary
or (d) transfer any of its property to the Borrower or any other Subsidiary,
except encumbrances and restrictions of the types described below:

(1) encumbrances and restrictions contained in this Agreement and the other
Credit Documents;

(2) customary supermajority voting provisions and other customary provisions
with respect to the disposition or distribution of assets, each contained in
corporate charters, bylaws, stockholders’ agreements, limited liability company
agreements, partnership agreements, joint venture agreements and other similar
agreements;

(3) encumbrances and restrictions required by law or by any regulatory authority
having jurisdiction over such Insured Subsidiary or any of their businesses;

(4) customary restrictions in agreements governing Liens permitted under
Section 5.9 provided that such restrictions relate solely to the property
subject to such Lien;

(5) encumbrances and restrictions contained in any merger agreement or any
agreement for the sale or other disposition of an asset, including, without
limitation, the capital stock or other equity interest of a Subsidiary,
provided, that such restriction is limited to the asset that is the subject of
such agreement for sale or disposition and such disposition is made in
compliance with Section 5.7;

(6) encumbrances and restrictions contained in contracts (other than relating to
Debt) entered into in the ordinary course of business that do not, in the
aggregate, detract from the value of the property or assets of the Borrower or
any Subsidiary in any material manner (including, without limitation,
non-assignment provisions in leases and licenses);

(7) encumbrances and restrictions contained in agreements governing Debt
permitted under Section 5.15; and

(8) encumbrances and restrictions contained in any agreement or instrument,
capital stock or other equity interest that amends, modifies, restates, renews,
increases, supplements, refunds, replaces, extends or refinances any agreement,
instrument or capital stock or equity interest described in clauses (1)-(8) of
this Section, from time to time, in whole or in part, provided that the
encumbrances or restrictions set forth therein are not more restrictive than
those contained in the predecessor agreement, instrument or capital stock or
other equity interest.

Section 5.23. Guarantors. The Borrower will (a) cause each Material Domestic
Subsidiary to execute this Agreement as a Guarantor (and from and after the
Effective Date

 

-37-



--------------------------------------------------------------------------------

cause each Material Domestic Subsidiary to execute and deliver to the
Administrative Agent, as promptly as possible, but in any event within thirty
(30) days after becoming a Material Domestic Subsidiary of the Borrower, an
executed Guarantor Supplement to become a Guarantor hereunder (whereupon such
Subsidiary shall become a “Guarantor” under this Agreement)), and (b) deliver
and cause each such Subsidiary to deliver corporate resolutions, opinions of
counsel, and such other corporate documentation as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that upon the Borrower’s written
request of and certification to the Administrative Agent that a Subsidiary is no
longer a Material Domestic Subsidiary, the Administrative Agent shall release
such Subsidiary from its duties and obligations hereunder and under its
Guarantor Supplement; provided, further, that if such Subsidiary subsequently
qualifies as a Material Domestic Subsidiary, it shall be required to re-execute
the Guarantor Supplement. Notwithstanding the foregoing, the provisions of this
Section 5.23 shall not be applicable with respect to Insured Subsidiaries,
Qualified Securitization Subsidiaries and Subsidiaries of Foreign Subsidiaries,
Insured Subsidiaries and Qualified Securitization Subsidiaries.

ARTICLE 6

DEFAULTS

Section 6.1. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Loan or shall
fail to pay within 5 Business Days from the date due any interest, any fees or
any other amount payable hereunder;

(b) any Credit Party shall fail to observe or perform any covenant contained in
Article 5 (other than those contained in Sections 5.1 through 5.3 inclusive,
Section 5.5, Section 5.6, Section 5.17(b) and Section 5.18);

(c) any Credit Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to the applicable
Credit Party by the Administrative Agent at the request of the Required Banks;

(d) any representation, warranty, certification or statement made by any Credit
Party in any Credit Document or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(e) any Credit Party or any Subsidiary of any of them shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;

 

-38-



--------------------------------------------------------------------------------

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt of any Credit Party or any Subsidiary of a Credit
Party or enables (or, with the giving of notice or lapse of time or both, would
enable) the holder of such Debt or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

(g) any Credit Party, any Domestic Subsidiary or any Material Subsidiary of any
of them shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver (which for the purposes hereof
include a receiver and manager or an interim receiver), liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of, or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing or any
Insured Subsidiary that is a Material Subsidiary shall cease to be a federally
insured depositary institution (or the Canadian equivalent thereof), or a cease
and desist order which is material and adverse to the conduct of such Insured
Subsidiary’s business or assets shall be issued against the Borrower or any such
Insured Subsidiary pursuant to applicable federal, state or other law applicable
to banks or thrifts;

(h) an involuntary case or other proceeding shall be commenced against any
Credit Party, any Domestic Subsidiary or any Material Subsidiary of any of them
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
examiner or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 60 days; or an order for relief shall be entered
against any Credit Party, any Domestic Subsidiary or any Material Subsidiary of
any of them under the federal bankruptcy laws as now or hereafter in effect;

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of U.S. $25,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of U.S. $25,000,000;

 

-39-



--------------------------------------------------------------------------------

(j) judgments or orders for the payment of money aggregating in excess of U.S.
$25,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and such judgments or orders shall continue unsatisfied and unstayed for a
period of 30 days;

(k) a Change of Control shall occur;

(l) any Guarantor shall revoke its guaranty provided for in Article 9 of this
Agreement or assert that its guaranty provided for in Article 9 of this
Agreement is unenforceable or otherwise invalid except as permitted hereunder;
or

(m) any License Agreement shall terminate or any arbitration or litigation shall
be commenced seeking termination thereof (except that any litigation or
arbitration commenced by a Person who is not a party to such License Agreement
shall not result in an Event of Default hereunder unless such action is not
stayed or dismissed within 60 days of the commencement thereof), or any party
shall assert any termination thereof, or any party to any License Agreement
shall default in any of its material obligations thereunder beyond the period of
grace (if any) therein provided, except for such terminations, arbitrations,
litigations, assertions or defaults which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Borrower terminate the Commitments and they shall thereupon terminate and
(ii) if requested by Banks holding more than 50% of the aggregate principal
amount of the Loans, by notice to the Borrower declare the Loans (together with
accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, notice of acceleration,
notice of intent to accelerate, protest or other notice of any kind, all of
which are hereby waived by the Borrower; provided, that in the case of any of
the Events of Default specified in clause 6.1(g) or 6.1(h) above with respect to
the Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Loans (together with accrued interest thereon) shall become immediately due
and payable without presentment, demand, notice of acceleration, notice of
intent to accelerate, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 6.2. Notice of Default. (a) The Borrower shall comply with
Section 5.1(f).

(b) The Administrative Agent shall give notice to the Borrower as provided in
Section 6.1(c) promptly upon being requested to do so by the Required Banks and
shall thereupon notify all the Banks thereof.

ARTICLE 7

THE AGENT

Section 7.1. Appointment and Authorization. (a) Each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

 

-40-



--------------------------------------------------------------------------------

Section 7.2. Administrative Agent and Affiliates. The Administrative Agent shall
have the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent.

Section 7.3. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower and/or any Guarantor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.5. Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
(or, when expressly required hereby, such different number of Banks required to
consent to or request such action or inaction) or (ii) in the absence of its own
gross negligence or willful misconduct. Neither the Administrative Agent nor any
of its affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any Borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or any Guarantor; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

Section 7.6. Indemnification. Each Bank shall, ratably in accordance with its
Percentage, indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost,

 

-41-



--------------------------------------------------------------------------------

expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnities may suffer or incur in connection with
this Agreement or any action taken or omitted by such indemnitees hereunder.

Section 7.7. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

Section 7.8. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Borrower. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, subject to the consent of the Borrower if no Event of
Default exists (such consent not to be unreasonably withheld). If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, subject to the consent of the Borrower if no Event of
Default exists (such consent not to be unreasonably withheld), which shall be a
commercial bank organized under the laws of Canada or the United States of
America or of any State thereof and having a combined capital and surplus of at
least $100,000,000. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.1. Basis for Determining Interest Rate Inaccurate or Unfair. If on, or
prior to, the first day of any Interest Period for a Euro-Dollar Loan:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to the Administrative Agent in the
Euro-Dollar market for such Interest Period, or

(b) Banks having 50% or more of the aggregate principal amount of the affected
Loans advise the Administrative Agent that the London Interbank Offered Rate, as
determined by the Administrative Agent, will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period,

 

-42-



--------------------------------------------------------------------------------

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Should either
of the events set forth in subclause (a) or (b) above occur, unless the Borrower
notifies the Administrative Agent at least two Business Days before the date of
any Borrowing of Euro-Dollar Loans for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing.

Section 8.2. Illegality. If, on or after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central Bank or comparable agency shall
make it unlawful or impossible for any Bank (or its Euro-Dollar Lending Office)
to make, maintain or fund its Euro-Dollar Loans and such Bank shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Banks and the Borrower whereupon until such Bank notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to make Euro-Dollar
Loans or to convert outstanding Loans into Euro-Dollar Loans shall be suspended.
Before giving any notice to the Administrative Agent pursuant to this Section,
such Bank shall designate a different Euro-Dollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such notice
is given, each Euro-Dollar Loan of such Bank then outstanding shall be converted
to a Base Rate Loan either (a) on the last day of the then current Interest
Period applicable to such Loan if such Bank may lawfully continue to maintain
and fund such Loan to such day or (b) immediately if such Bank shall determine
that it may not lawfully continue to maintain and fund such Loan to such day.

Section 8.3. Increased Cost and Reduced Return. (a) If on or after the Effective
Date, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Euro-Dollar Loan any such requirement with respect to which such Bank is
entitled to compensation during the relevant Interest Period under
Section 2.15), special deposit, insurance assessment or similar requirement
against assets of, deposits

 

-43-



--------------------------------------------------------------------------------

with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or the London interbank market any other condition affecting its Loans, its Note
or its obligation to make Loans and the result of any of the foregoing is to
increase the cost to such Bank (or its Applicable Lending Office) of making or
maintaining any Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank for such increased cost or
reduction.

(b) If any Bank shall have determined that after the Effective Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in any such law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Bank (or its Parent) as a consequence of such Bank’s obligations
hereunder to a level below that which such Bank (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank to be material, then from time to time, within 15 days after demand
by such Bank (with a copy to the Administrative Agent), the Borrower shall pay
to such Bank such additional amount or amounts as will compensate such Bank (or
its Parent) for such reduction.

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the Effective Date, which
will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

Section 8.4. Taxes. (a) For the purposes of this Section 8.4, the following
terms have the following meanings:

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Borrower
or the applicable Guarantor, as the case may be, pursuant to this Agreement or
under any Note, and all liabilities with respect thereto, excluding (i) in the
case of each Bank and the Administrative Agent, taxes imposed on its income,
receipts, capital and franchise or similar taxes imposed on it, by a
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or in which its principal executive office is
located or, in the case of each Bank, in which its Applicable Lending

 

-44-



--------------------------------------------------------------------------------

Office is located and (ii) in the case of each Bank, any United States
withholding tax imposed on such payments but only to the extent that such Bank
is subject to United States withholding tax at the time such Bank first becomes
a party to this Agreement.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

(b) Any and all payments by the Borrower or the applicable Guarantor, as the
case may be, to or for the account of any Bank or the Administrative Agent
hereunder or under any Note shall be made without deduction for any Taxes or
Other Taxes; provided, that, if the Borrower or the applicable Guarantor, as the
case may be, shall be required by law to deduct any Taxes or Other Taxes from
any such payments (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or the applicable
Guarantor, as the case may be, shall make such deductions, (iii) the Borrower or
the applicable Guarantor, as the case may be, shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law and (iv) the Borrower or the applicable Guarantor, as the case
may be, shall furnish to the Administrative Agent, at its address referred to in
Section 10.1, the original or a certified copy of a receipt evidencing payment
thereof.

(c) The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by such Bank or the Administrative Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be paid within 15
days after such Bank or the Administrative Agent (as the case may be) makes
demand therefor.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by the Borrower (but only so
long as such Bank remains lawfully able to do so), shall provide the Borrower
and the Administrative Agent with Internal Revenue Service form W-8 BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Bank is entitled to benefits under an income tax
treaty to which the United States is a party which exempts the Bank from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Bank or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.

 

-45-



--------------------------------------------------------------------------------

(e) For any period with respect to which a Bank has failed to provide the
Borrower or the Administrative Agent with the appropriate form pursuant to
Section 8.4(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Bank, which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section, then such Bank will change the
jurisdiction of its Applicable Lending office if, in the judgment of such Bank,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Bank.

Section 8.5. Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make, or convert outstanding Loans to,
Euro-Dollar Loans has been suspended pursuant to Section 8.2 or (ii) any Bank
has demanded compensation under Section 8.3 or 8.4 with respect to its
Euro-Dollar Loans and the Borrower shall, by at least five Business Days’ prior
notice to such Bank through the Administrative Agent, have elected that the
provisions of this Section shall apply to such Bank, then, unless and until such
Bank notifies the Borrower that the circumstances giving rise to such suspension
or demand for compensation no longer exist:

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Banks); and

(b) after each of its Euro-Dollar Loans has been repaid (or converted to a Base
Rate Loan), all payments of principal which would otherwise be applied to repay
such Euro-Dollar Loans shall be applied to repay its Base Rate Loans instead.

If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into Euro-Dollar Loans on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other Banks.

Section 8.6. Limitations on Reimbursement. (a) The Borrower shall not be
required to pay to any Bank reimbursement with regard to any costs or expenses
under Section 2.15 or Article 8 incurred more than 90 days prior to the date of
the relevant Bank’s demand therefore; provided that if the event giving rise to
such claim is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect.

(b) None of the Banks shall be permitted to pass through to the Borrower charges
and costs under Section 2.15 or Article 8 on a discriminatory basis (i.e., which
are not also passed through by such Bank to other customers of such Bank
similarly situated where such customer is subject to documents providing for
such pass through).

 

-46-



--------------------------------------------------------------------------------

(c) If the obligation of any Bank to make a Euro-Dollar Loan has been suspended
under Section 8.2 or 8.5 for more than three consecutive months, or any Bank has
requested compensation under Section 2.15 or 8.3, then the Borrower, provided no
Default exists, shall have the right, subject to the Administrative Agent’s
prior written consent (such consent not to be unreasonably withheld) and in
accordance with Section 10.6(c), to substitute an Eligible Transferee for such
Bank. Such substitution shall result in such Eligible Transferee acquiring such
Bank’s rights, duties and obligations hereunder and assuming such Bank’s Loan
hereunder in accordance with Section 10.6.

ARTICLE 9

PERFORMANCE AND PAYMENT GUARANTY

Section 9.1. Unconditional and Irrevocable Guaranty. (a) The Guarantors hereby
jointly and severally, unconditionally and irrevocably undertake and agree with
and for the benefit of the Administrative Agent and the Banks and each of their
respective permitted assignees (collectively, the “Beneficiaries”) to cause the
due payment, performance and observance by the Borrower and its assigns of all
of the Obligations, terms, covenants, conditions, agreements and undertakings on
the part of the Borrower, to be paid, performed or observed under any Credit
Document in accordance with the terms thereof including, without limitation, any
agreement of the Borrower to pay any amounts due with respect to the Loans,
under this Agreement or any other amounts due and owing under any Credit
Document together with all costs and expenses (including without limitation
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Bank in enforcing its or their rights under this Article 9 (all such
Obligations, terms, covenants, conditions, agreements and undertakings on the
part of the Borrower to be paid, performed or observed by the Borrower being
collectively called the “Guaranteed Obligations”). In the event that the
Borrower shall fail in any manner whatsoever to pay, perform or observe any of
the Guaranteed Obligations when the same shall be required to be paid, performed
or observed under such Credit Document (after giving effect to any cure period),
then each of the Guarantors will itself jointly and severally duly pay, perform
or observe, or cause to be duly paid, performed or observed, such Guaranteed
Obligation, and it shall not be a condition to the accrual of the obligation of
any Guarantor hereunder to pay, perform or observe any Guaranteed Obligation (or
to cause the same to be paid, performed or observed) that the Administrative
Agent, the Banks or any of their permitted assignees shall have first made any
request of or demand upon or given any notice to any Guarantor or to the
Borrower or its successors or assigns, or have instituted any action or
proceeding against any Guarantor or the Borrower or its successors or assigns in
respect thereof. Notwithstanding anything to the contrary contained in this
Section 9.1 the obligations of the respective Guarantors hereunder in respect of
the Borrower are expressly limited to the Guaranteed Obligations.

 

-47-



--------------------------------------------------------------------------------

(b) Irrevocability. The Guarantors each agree that its obligations under this
Agreement shall be joint and several and irrevocable. In the event that under
applicable law (notwithstanding the Guarantors’ agreement regarding the joint
and several and irrevocable nature of its obligations hereunder) any Guarantor
shall have the right to revoke its guaranty under this Agreement, this Agreement
shall continue in full force and effect as to such Guarantor until a written
revocation hereof specifically referring hereto, signed by such Guarantor, is
actually received by the Administrative Agent, delivered as provided in
Section 10.1 hereof. Any such revocation shall not affect the right of the
Administrative Agent or any other Beneficiary to enforce their respective rights
under this Agreement with respect to (i) any Guaranteed Obligation (including
any Guaranteed Obligation that is contingent or unmatured) which arose on or
prior to the date the aforementioned revocation was received by the
Administrative Agent or (ii) any other Guarantor. If the Administrative Agent or
its permitted assignees takes any action in reliance on this Agreement after any
such revocation by a Guarantor but prior to the receipt by the Administrative
Agent of said written notice, the rights of the Administrative Agent, any other
Beneficiary or such permitted assignee with respect thereto shall be the same as
if such revocation had not occurred.

(c) Limitation on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Article 9 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Article 9 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 9.2. Enforcement. The Administrative Agent and its permitted assignees
may proceed to enforce the obligations of the Guarantors under this Agreement
without first pursuing or exhausting any right or remedy which the
Administrative Agent or its permitted assignees may have against the Borrower,
any other Person or any collateral under the Credit Documents.

Section 9.3. Obligations Absolute. To the extent permitted by law, the
applicable Guarantor will perform its obligations under this Agreement
regardless of any law now or hereafter in effect in any jurisdiction affecting
any of the terms of this Agreement or any document delivered in connection with
this Agreement or the rights of the Administrative Agent or its permitted
assignees with respect thereto. The obligations of each Guarantor under this
Agreement shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability or the discharge or disaffirmance (by
any Person, including a trustee in bankruptcy) of the Guaranteed Obligations,
the Loans, any Credit Document or any collateral or any document, or any other
agreement or instrument relating thereto;

(b) any exchange, release, discharge or non-perfection of any collateral or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(c) any failure to obtain any authorization or approval from or other action by,
or to notify or file with, any governmental authority or regulatory body
required in connection with the performance of such obligations by the Borrower
or any Guarantor; or

(d) any impossibility or impracticality of performance, illegality, force
majeure, any act of any government or any other circumstance which might
constitute a legal or equitable defense available to, or a discharge of, the
Borrower or any Guarantor,

 

-48-



--------------------------------------------------------------------------------

or any other circumstance, event or happening whatsoever, whether foreseen or
unforeseen and whether similar or dissimilar to anything referred to above in
this Section 9.3.

Each Guarantor further agrees that its obligations under this Agreement shall
not be limited by any valuation or estimation made in connection with any
proceedings involving the Borrower or any Guarantor filed under the U.S.
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”), whether pursuant to
Section 502 of the Bankruptcy Code or any other Section thereof. Each Guarantor
further agrees that the Administrative Agent shall be under no obligation to
marshal any assets in favor of or against or in payment of any or all of the
Guaranteed Obligations. Each Guarantor further agrees that, to the extent that a
payment or payments are made by or on behalf of the Borrower to the
Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Borrower, the estate, trustee, receiver or
any other party relating to the Borrower, including, without limitation, any
Guarantor, under any bankruptcy law, state, or federal law, common law or
equitable cause then, to the extent of such payment or repayment, the Guaranteed
Obligations or part thereof which had been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
such initial payment, reduction or satisfaction occurred. The obligations of any
Guarantor under this Agreement shall not be discharged except by performance as
provided herein.

Section 9.4. Waiver. Each Guarantor hereby waives promptness, diligence, notice
of acceleration, notice of intent to accelerate, notice of acceptance and any
other notice with respect to any of the Guaranteed Obligations and any Credit
Document and any requirement that the Administrative Agent or its permitted
assignees exhaust any right or take any action against the Borrower, any other
Person or any collateral under the Credit Documents.

Section 9.5. Subrogation. No Guarantor will exercise or assert any rights which
it may acquire by way of subrogation under this Agreement unless and until all
of the Guaranteed Obligations shall have been paid and performed in full. If any
payment shall be made to any Guarantor on account of any subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid and
performed in full each and every amount so paid will be held in trust for the
benefit of the Beneficiaries and forthwith be paid to the appropriate
Beneficiary in accordance with this Agreement and the appropriate Credit
Document, to be credited and applied to the Guaranteed Obligations to the extent
then unsatisfied, in accordance with the terms of this Agreement or any document
delivered in connection with this Agreement, as the case may be. In the event
(i) the Guarantors shall have satisfied any of the Guaranteed Obligations and
(ii) all of the Guaranteed Obligations shall have been paid and performed in
full, the Administrative Agent will, at the Guarantors’ request and expense,
execute and deliver to the Guarantors appropriate documents, without recourse
and without representation or warranty of any kind, necessary to evidence or
confirm the transfer by way of subrogation to the Guarantors of the rights of
the Beneficiaries or any permitted assignee, as the case may be, with respect to
the Guaranteed Obligations to which the Guarantors shall have become entitled by
way of subrogation, and thereafter the Beneficiaries and their respective
permitted assignees shall have no responsibility to the Guarantors or any other
Person with respect thereof.

 

-49-



--------------------------------------------------------------------------------

Section 9.6. Survival. All covenants made by the Guarantors herein shall be
considered to have been relied upon by the Administrative Agent and the Banks
and shall survive regardless of any investigation made by the Administrative
Agent or any Bank or on the Administrative Agent’s behalf.

Section 9.7. Guarantors’ Consent to Assigns. Each Bank may assign or participate
out all or any portion of its Commitment or the Loans in accordance with
Section 10.6 of this Agreement, and each Guarantor agrees to recognize any such
Assignee or Participant as a successor and assignee of such Bank hereunder, with
all rights of such Bank hereunder.

Section 9.8. Continuing Agreement. Article 9 under this Agreement is a
continuing agreement and shall remain in full force and effect until all of the
Borrower’s Obligations have been satisfied in full.

Section 9.9. Entire Agreement. Each Guarantor acknowledges and agrees that the
guarantee delivered by it hereunder is delivered free of any conditions and no
representations have been made to any Guarantor affecting the liability of such
Guarantor under its guarantee hereunder. Each Guarantor confirms and agrees that
the guarantee contained herein is in addition to and not in substitution for any
other guarantee held or which may hereafter be held by the Administrative Agent
or any Bank. The rights, remedies and benefits in this Article 9 are cumulative
and not in substitution for or exclusive of any other rights or remedies or
benefits which the Administrative Agent or the Banks may otherwise have.

Section 9.10. Application. All monies received by the Administrative Agent or
the Banks under the guarantee contained in this Article 9 may be applied against
such part or parts of the Guaranteed Obligations as the Administrative Agent and
the Banks may see fit and they shall at all times and from time to time have the
right to change any appropriation of monies received by it or them and to
reapply the same against any other part or parts of the Guaranteed Obligations
as it or they may see fit, notwithstanding any previous application howsoever
made.

ARTICLE 10

MISCELLANEOUS

Section 10.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of a
Credit Party, at its address or facsimile number set forth on the signature
pages hereof, (b) in the case of any Bank or the Administrative Agent, at its
address or facsimile number set forth on the applicable Administrative
Questionnaire or (c) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article 2 or Article 8 shall not be effective until received.

 

-50-



--------------------------------------------------------------------------------

Section 10.2. No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 10.3. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including fees
and disbursements of counsel for the Administrative Agent, in connection with
the preparation and administration of this Agreement and the other Credit
Documents, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Bank,
including (without duplication) the fees and disbursements of outside counsel
and the allocated cost of inside counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.

(b) The Borrower agrees to indemnify the Administrative Agent and each Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided, that no Indemnitee shall have the right
to be indemnified hereunder for (i) such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction or
(ii) any loss asserted by another Indemnitee.

Section 10.4. Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest due with
respect to any Note held by such other Bank, the Bank receiving such
proportionately greater payment shall purchase such participations in the Notes
held by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Notes held by the Banks shall be shared by the Banks in accordance with their
Percentages; provided, that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness hereunder. Each Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

 

-51-



--------------------------------------------------------------------------------

Section 10.5. Amendment or Waiver, etc. Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Banks, provided that no such change, waiver, discharge or termination
shall, (i) without the consent of each affected Bank, extend any scheduled
maturity of any Loan or Note, or reduce the rate of interest or fees or extend
the time of payment of interest or fees, or reduce the principal amount thereof
(except to the extent repaid in cash) (provided that any amendment or
modification to the financial definitions in this Agreement or to Section 2.14
shall not constitute a reduction in the rate of interest or any fees for
purposes of this clause (i)) or (ii) without the consent of each Bank,
(a) release a Guarantor from its Guaranty of the Obligations of the Borrower
(except in connection with the sale of a Subsidiary which is a Guarantor in
accordance with the terms of this Agreement or as otherwise provided in
Section 5.23), (b) amend, modify or waive any provision of this Section 10.5,
(c) reduce the percentage specified in the definition of Required Banks,
(d) amend or modify any provision of Section 10.6 to add any additional consent
requirements necessary to effect any assignment or participation thereunder or
(e) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; provided, further, that no such change,
waiver, discharge or termination shall (y) increase the Commitment or
outstanding Loans of any Bank over the amount thereof then in effect without the
consent of such Bank (it being understood that waivers or modifications of
conditions precedent, covenants, or Defaults shall not constitute an increase of
the Commitment or outstanding Loans of any Bank), or (z) without the consent of
the Administrative Agent, amend, modify or waive any provision of Article 7 or
any other provision as the same relates to the rights or obligations of the
Administrative Agent. The Banks and Credit Parties agree that the exercise by
the Borrower of its option to increase the amount of the outstanding Loans
pursuant to Section 2.16 is not an amendment or waiver of this Agreement or any
other Credit Document.

Section 10.6. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither the Borrower nor any
Guarantor may assign or otherwise transfer any of their respective rights under
this Agreement without the prior written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder, including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan

 

-52-



--------------------------------------------------------------------------------

or Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof) or (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Bank had not sold such participation. The Borrower agrees that each Participant
shall, to the extent provided in its participation agreement, be entitled to the
benefits of Article 8 with respect to its participating interest. An assignment
or other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

(c) Any Bank may (A) assign all or any portion of its outstanding Loans
hereunder to (i) its parent company and/or any affiliate of such Bank which is
at least 50% owned by such Bank or its parent company, (ii) to one or more Banks
or (iii) in the case of a Bank that is a fund that invests in bank loans, any
other fund that invests in bank loans and is managed or advised by the same
investment advisor of such Bank or by an Affiliate of such investment advisor or
(B) assign all, or, if less than all, a portion equal to at least U.S.
$5,000,000 (or such lesser amount as may be agreed upon by the Administrative
Agent and, so long as no Default or Event of Default exists, the Borrower) of
its Loans hereunder to any Eligible Transferee which assignee shall become a
party to this Agreement as a Bank by execution of an Assignment and Assumption
Agreement, provided that, (i) upon the surrender of the Note, if any, of the
assigning Bank (or, upon such assigning Bank’s indemnifying the Borrower for any
lost Note pursuant to a customary indemnification agreement) new Notes will be
issued, at the Borrower’s expense, to such assignee and to the assigning Bank
upon the request of such assignee or assigning Bank, such new Notes to be in
conformity with the requirements of Section 2.4 (with appropriate
modifications), (ii) the consent of the Administrative Agent shall be required
in connection with any assignment to an Eligible Transferee pursuant to
clause (B) above (which consent shall not be unreasonably withheld or delayed),
(iii) so long as no Default or Event of Default exists, the consent of the
Borrower shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (B) above (which consent shall not be unreasonably
withheld or delayed), (iv) the Administrative Agent shall receive at the time of
each such assignment, from the assigning Bank or assignee, the payment of a
non-refundable assignment fee of U.S. $3,500, which fee shall not be subject to
reimbursement from the Borrower unless such assignment shall be at the request
of the Borrower to replace the assigning Bank, and (v) no such transfer or
assignment will be effective until recorded by the Administrative Agent, which
recordation shall be promptly made. To the extent of any assignment pursuant to
this Section 10.6(c), the assigning Bank shall be relieved of its obligations
hereunder with respect to its assigned Commitments. At the time of each
assignment pursuant to this Section 10.6(c) to a

 

-53-



--------------------------------------------------------------------------------

Person which is not already a Bank hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Bank shall, to the extent legally
entitled to do so, provide to the Borrower the appropriate Internal Revenue
Service forms described in Section 8.4(d).

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note, if any, to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

(e) Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof relating to claims, if any, under
this Agreement. In addition, notwithstanding anything to the contrary contained
in this subsection (e), any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Bank or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This section
may not be amended without the written consent of the SPC.

(f) No assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made (i) with the Borrower’s prior written consent or
(ii) by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank
to designate a different Applicable Lending Office under certain circumstances
or (iii) at a time when the circumstances giving rise to such greater payment
did not exist.

Section 10.7. Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

-54-



--------------------------------------------------------------------------------

Section 10.8. Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND EACH
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. The Borrower and Guarantors hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. The Borrower and Guarantors irrevocably
waive, to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

Section 10.9. Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such party) and each of the other conditions specified in Section 3.1
have been satisfied.

Section 10.10. Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 10.11. Limitation on Interest. It is the intention of the parties hereto
to comply with all applicable usury laws, whether now existing or hereafter
enacted. Accordingly, notwithstanding any provision to the contrary in this
Agreement, the other Credit Documents or any other document evidencing,
securing, guaranteeing or otherwise pertaining to indebtedness of the Borrower
to the Banks, in no contingency or event whatsoever, whether by acceleration of
the maturity of indebtedness of the Borrower to the Banks or otherwise, shall
the interest contracted for, charged or received by any Bank exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
fulfillment of any provisions of this Agreement, the other Credit Documents or
any other document evidencing, securing, guaranteeing or otherwise pertaining to
indebtedness of the Borrower to the Banks, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances any
Bank shall ever receive anything of value as interest or deemed interest by
applicable law under this Agreement, the other Credit Documents or any other
document evidencing, securing, guaranteeing or otherwise pertaining to

 

-55-



--------------------------------------------------------------------------------

indebtedness of the Borrower to the Banks or otherwise an amount that would
exceed the highest lawful amount, such amount that would be excessive interest
shall be applied to the reduction of the principal amount owing in connection
with this Agreement or on account of any other indebtedness of the Borrower to
the Banks, and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal owing in connection with this Agreement
and such other indebtedness, such excess shall be refunded to the Borrower. In
determining whether or not the interest paid or payable with respect to
indebtedness of the Borrower to the Banks, under any specific contingency,
exceeds the maximum nonusurious rate permitted under applicable law, the
Borrower and the Banks shall, to the maximum extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof,
(c) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such indebtedness so that the actual rate of
interest on account of such indebtedness does not exceed the maximum amount
permitted by applicable law, and/or (d) allocate interest between portions of
such indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by law. Notwithstanding the foregoing, if for any
period of time interest on any of the Borrower’s Obligations is calculated at
the maximum rate permissible under applicable law rather than the applicable
rate under this Agreement, and thereafter such applicable rate becomes less than
the maximum rate permissible under applicable law, the rate of interest payable
on the Borrower’s Obligations shall remain at the maximum rate permissible under
applicable law until the Banks have received the amount of interest which such
Banks would have received during such period on the Borrower’s Obligations had
the rate of interest not been limited to the maximum rate permissible under
applicable law during such period. The terms and provisions of this paragraph
shall control and supersede every other conflicting provision of this Agreement
and the other Credit Documents.

Section 10.12. [Intentionally Omitted.]

Section 10.13. USA Patriot Act. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank to
identify the Borrower in accordance with the Act.

Section 10.14. Confidentiality. Each of the Administrative Agent and the Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any suit, action or
proceeding relating to this Agreement or

 

-56-



--------------------------------------------------------------------------------

any other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.14 by such disclosing party, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary and its obligations, (g) with the prior written
consent of the Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 10.14 or
(B) becomes available to the Administrative Agent or any Bank on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, (i) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Commitments hereunder, or (j) to entities which compile and publish information
about the syndicated loan market, provided that only basic information about the
pricing and structure of the transaction evidenced hereby may be disclosed
pursuant to this subsection (j). For purposes of this Section, “Information”
means all information received from the Borrower or any of the Subsidiaries or
from any other Person on behalf of the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses including
any information obtained pursuant to the inspection rights contained in
Section 5.6, other than any such information that is available to the
Administrative Agent or any Bank on a non-confidential basis prior to disclosure
by the Borrower or any of its Subsidiaries or from any other Person on behalf of
the Borrower or any of the Subsidiaries.

[SIGNATURE PAGES TO FOLLOW]

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other representatives as of
the day and year first above written.

 

ALLIANCE DATA SYSTEMS CORPORATION, as Borrower

By  

/s/ Michael D. Kubic

  Name   Michael D. Kubic   Title   Senior Vice President, Interim Chief
Financial Officer, Corporate Controller and Chief Accounting Officer   Address:
  3100 Easton Square Place     Columbus, OH 43219   Attention:   Treasurer  
Telephone:   (614) 729-4701   Facsimile:   (614) 729-4899 With a copy to:  
Address:   17655 Waterview Parkway     Dallas, TX 75252   Attention:   General
Counsel   Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150

ADS ALLIANCE DATA SYSTEMS, INC., as a Guarantor

By  

/s/ Michael D. Kubic

  Name   Michael D. Kubic   Title   Senior Vice President, Interim Chief
Financial Officer, Corporate Controller and Chief Accounting Officer   Address:
  3100 Easton Square Place     Columbus, OH 43219   Attention:   Treasurer  
Telephone:   (614) 729-4701   Facsimile:   (614) 729-4899 With a copy to:  
Address:   17655 Waterview Parkway     Dallas, TX 75252   Attention:   General
Counsel   Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150



--------------------------------------------------------------------------------

EPSILON MARKETING SERVICES, LLC, as a Guarantor

By  

/s/ Alan M. Utay

  Name   Alan M. Utay   Title   Vice President   Address:   3100 Easton Square
Place     Columbus, OH 43219   Attention:   Treasurer   Telephone:   (614)
729-4701   Facsimile:   (614) 729-4899 With a copy to:   Address:   17655
Waterview Parkway     Dallas, TX 75252   Attention:   General Counsel  
Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150

EPSILON DATA MANAGEMENT, LLC, as a Guarantor

By  

/s/ Alan M. Utay

  Name   Alan M. Utay   Title   Vice President   Address:   3100 Easton Square
Place     Columbus, OH 43219   Attention:   Treasurer   Telephone:   (614)
729-4701   Facsimile:   (614) 729-4899 With a copy to:   Address:   17655
Waterview Parkway     Dallas, TX 75252   Attention:   General Counsel  
Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150

 

2



--------------------------------------------------------------------------------

ALLIANCE DATA FOREIGN HOLDINGS, INC., as a Guarantor

By  

/s/ Alan M. Utay

  Name   Alan M. Utay   Title   Vice President   Address:   3100 Easton Square
Place     Columbus, OH 43219   Attention:   Treasurer   Telephone:   (614)
729-4701   Facsimile:   (614) 729-4899 With a copy to:   Address:   17655
Waterview Parkway     Dallas, TX 75252   Attention:   General Counsel  
Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150

ADS FOREIGN HOLDINGS, INC.

By  

/s/ Alan M. Utay

  Name   Alan M. Utay   Title   Vice President   Address:   3100 Easton Square
Place     Columbus, OH 43219   Attention:   Treasurer   Telephone:   (614)
729-4701   Facsimile:   (614) 729-4899 With a copy to:   Address:   17655
Waterview Parkway     Dallas, TX 75252   Attention:   General Counsel  
Telephone:   (972) 348-5677   Facsimile:   (972) 348-5150

 

3



--------------------------------------------------------------------------------

BANK OF MONTREAL, individually and as Administrative Agent

By

 

/s/ Kathleen Collins

 

Name

 

Kathleen Collins

 

Title

 

Managing Director

 

4



--------------------------------------------------------------------------------

      

SUNTRUST BANK

        

By

 

/s/ W. Bradley Hamilton

            

Name

 

W. Bradley Hamilton

            

Title

 

Director

 

5



--------------------------------------------------------------------------------

      

BANK OF AMERICA, N.A.

        

By

 

/s/ Allison W. Connally

            

Name

 

Allison W. Connally

            

Title

 

Vice President

 

6



--------------------------------------------------------------------------------

      

JPMORGAN CHASE BANK, N.A.

        

By

 

/s/ John A. Horst

            

Name

 

John A. Horst

            

Title

 

Vice President

 

7



--------------------------------------------------------------------------------

          

BARCLAYS BANK PLC

            

/s/ David Barton

            

Name

 

David Barton

            

Title

 

Director

 

8



--------------------------------------------------------------------------------

      

COMPASS BANK

        

By

 

/s/ Key Coker

            

Name

 

Key Coker

            

Title

 

Managing Director

 

9



--------------------------------------------------------------------------------

      

THE HUNTINGTON NATIONAL BANK

        

By

 

/s/ Frederick G. Hadley

            

Name

 

Frederick G. Hadley

            

Title

 

Senior Vice President

 

10



--------------------------------------------------------------------------------

          

ROYAL BANK OF CANADA

          

By

 

/s/ Scott Umbs

            

Name

 

Scott Umbs

            

Title

 

Authorized Signatory

 

11



--------------------------------------------------------------------------------

PRICING SCHEDULE

“Base Rate Margin” means, (i) for any day during the period from the Effective
Date through but excluding the first Start Date (as defined below) to occur on
or about June 30, 2009, 2.00% per annum and (ii) from and after the first day of
any fiscal quarter of the Borrower beginning on or about July 1, 2009 (the
“Start Date”) to and including the last day of such fiscal quarter, the
applicable percentage per annum set forth below in the appropriate row under the
column corresponding to the Borrower’s Senior Leverage Ratio as calculated for
the last day of the fiscal quarter of the Borrower ended immediately prior to
such Start Date; provided that at all times during which financial statements
have not been delivered when required pursuant to Section 5.1(a) or (b), as the
case may be, the Base Rate Margin shall be as set forth below under the column
heading “Level III.”

“Euro-Dollar Margin” means, (i) for any day during the period from the Effective
Date through but excluding the first Start Date to occur on or about June 30,
2009, 3.00% per annum and (ii) from and after the Start Date to and including
the last day of such fiscal quarter, the applicable percentage per annum set
forth below in the appropriate row under the column corresponding to the
Borrower’s Senior Leverage Ratio as calculated for the last day of the fiscal
quarter of the Borrower ended immediately prior to such Start Date; provided
that at all times during which financial statements have not been delivered when
required pursuant to Section 5.1(a) or (b), as the case may be, the Euro-Dollar
Margin shall be as set forth below under the column heading “Level III.”

 

Status

   Level I     Level II     Level III  

Senior Leverage Ratio

   <1.75     •1.75 and <2.25     •2.25  

Base Rate Margin

   2.00 %   2.50 %   3.00 %

Euro-Dollar Margin

   3.00 %   3.50 %   4.00 %

 

12